 

Exhibit 10.19

 

--------------------------------------------------------------------------------

 

GROUND LEASE AGREEMENT

 

BETWEEN

 

COX COMMUNICATIONS, INC.

 

Landlord

 

AND

 

CROW-ATLANTA RETAIL, LTD.

 

Tenant

 

Atlanta, Georgia

 

October 4, 1982

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

GROUND LEASE AGREEMENT

BETWEEN

COX COMMUNICATIONS, INC.

AND

CROW-ATLANTA RETAIL, LTD.

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

ARTICLE I – GRANT AND TERM OF LEASE

  

1

1.1  

  

Lease of Land

  

1

1.2  

  

Habendum

  

1

1.3  

  

Term

  

1

ARTICLE II – AUTHORITY AND COVENANT OF QUIET ENJOYMENT

  

1

2.1  

  

Landlord’s Authority

  

1

2.2  

  

Tenant’s Authority

  

1

2.3  

  

Covenant of Quiet Enjoyment

  

2

ARTICLE III – RENTS

  

2

3.1  

  

Ground Rental

  

2

3.2  

  

Percentage Rental

  

2

3.3  

  

Statement of Percentage Rental

  

3

3.4  

  

Landlord’s Objection to Statement

  

3

3.5  

  

Additional Rents

  

3

3.6  

  

Books and Records

  

4

3.7  

  

Place of Payment

  

4

3.8  

  

Taxes and Impositions

  

4

3.9  

  

Advances by Landlord on Tenant’s Behalf

  

4

3.10

  

Interest and Attorneys’ Fees

  

4

3.11

  

Net Lease

  

4

3.12

  

Appraisal of Premises

  

4

3.13

  

Space for Transmission Facilities

  

5

ARTICLE IV – CONSTRUCTION OF CENTER AND PARKING

  

6

4.1  

  

Minimum Requirements

  

6

4.2  

  

Approval of Engineer, Architect and Contractor

  

6

4.3  

  

Construction

  

6

4.4  

  

Assurances of Completion

  

7

4.5  

  

No Liens

  

7

4.6  

  

Securing of Financing and Licenses

  

8

4.7  

  

No Interference With Tower Facilities

  

8

4.8  

  

Utility Lines

  

8

4.9  

  

As-Built Drawings

  

9

4.10

  

Unavoidable Delay

  

9

4.11

  

Construction in Phases

  

9

4.12

  

Construction By Assignees and Subtenants

  

9

4.13

  

Tax Benefits of Improvements

  

9

4.14

  

Use of Premises With Adjacent Land

  

9

ARTICLE V – PARKING FACILITIES

  

10

 

-i-



--------------------------------------------------------------------------------

 

ARTICLE VI – TOWER AND TRANSMISSION FACILITIES

  

10

6.1  

  

Signal Transmission and Blanketing

  

10

6.2  

  

Fencing

  

10

6.3  

  

Ground System

  

10

6.4  

  

Transmission Lines

  

10

6.5  

  

Other Necessary Actions

  

11

6.6  

  

Supervision and Costs

  

11

6.7  

  

Landlord’s Right of Entry and Repair

  

11

6.8  

  

Existing Transmission Facilities

  

11

ARTICLE VII – ALTERATIONS AND REPLACEMENTS

  

11

7.1  

  

Landlord’s Consent

  

11

7.2  

  

Manner of Alterations

  

12

7.3  

  

No Subordination

  

12

ARTICLE VIII – CONDEMNATION

  

12

8.1  

  

Definitions

  

12

8.2  

  

Division of Award

  

12

8.3  

  

Condemnation of Less Than a Substantial Portion

  

12

8.4  

  

Condemnation of a Substantial Portion

  

13

8.5  

  

Tenant’s Award in Trust

  

13

ARTICLE IX – USE

  

13

9.1  

  

Shopping Center and Parking

  

13

9.2  

  

Governmental Requirements

  

13

9.3  

  

Abatement of Deleterious Uses

  

13

9.4  

  

Name

  

14

9.5  

  

No Discrimination

  

14

9.6  

  

Permits, Licenses and Easements

  

14

9.7  

  

No Abandonment

  

14

ARTICLE X – MAINTENANCE AND REPAIRS

  

14

10.1  

  

Tenant’s Obligations

  

14

10.2  

  

Landlord’s Rights

  

14

ARTICLE XI – DAMAGE OR DESTRUCTION

  

15

11.1  

  

Tenant’s Obligations

  

15

11.2  

  

Manner of Repair and Restoration

  

15

11.3  

  

Failure of Tenant to Repair

  

15

ARTICLE XII – INSURANCE

  

15

12.1  

  

Prior to Construction and During the Term

  

15

12.2  

  

During Construction

  

16

12.3  

  

After Completion of Construction

  

16

12.4  

  

Form

  

16

12.5  

  

Waivers of Subrogation

  

16

12.6  

  

Effect of Compliance

  

17

12.7  

  

Blanket Policies of Insurance

  

17

12.8  

  

Index of Amounts

  

17

12.9  

  

Insurance Proceeds

  

17

12.10

  

Obligation of Tenant to Restore

  

17

12.11

  

Holding of Funds in Trust

  

17

ARTICLE XIII – INDEMNIFICATION

  

18

 

ii



--------------------------------------------------------------------------------

 

ARTICLE XIV – ASSIGNMENT AND SUBLETTING

  

18

14.1  

  

Permitted Subleases

  

18

14.2  

  

Tenant’s Covenants with Respect to Subleases

  

19

14.3  

  

Assignment by Tenant

  

19

14.4  

  

Assignment by Landlord

  

19

ARTICLE XV – DEFAULT – FORFEITURE – TERMINATION

  

19

15.1  

  

Equitable Relief

  

19

15.2  

  

Event of Default

  

19

15.3  

  

Cure by Leasehold Mortgagee

  

20

15.4  

  

Landlord’s Rights Upon Default

  

20

15.5  

  

Effect of Termination

  

20

15.6  

  

Performance of Tenant’s Obligations by Landlord

  

20

ARTICLE XVI – ARBITRATION

  

21

ARTICLE XVII – LEASEHOLD MORTGAGE

  

21

17.1  

  

Right to Encumber

  

21

17.2  

  

Notice to Landlord

  

22

17.3  

  

Right of Leasehold Mortgage to Cure

  

22

ARTICLE XVIII – TITLE TO IMPROVEMENTS

  

23

18.1  

  

During the Term

  

23

18.2  

  

Following the Term

  

23

ARTICLE XIX – SURRENDER OF PREMISES

  

23

ARTICLE XX – ESTOPPEL CERTIFICATES

  

23

ARTICLE XXI – MISCELLANEOUS

  

23

21.1  

  

Notices

  

23

21.2  

  

Time of Essence

  

24

21.3  

  

No Waste

  

24

21.4  

  

Holding Over

  

24

21.5  

  

Waiver

  

24

21.6  

  

Severability

  

24

21.7  

  

Rights Cumulative

  

24

21.8  

  

Entire Agreement

  

24

21.9  

  

Successors and Assigns

  

24

21.10

  

Governing Law

  

24

21.11

  

Counterparts

  

24

21.12

  

Relationship of Parties

  

24

21.13

  

Personal Liability of Tenant

  

24

21.14

  

Non-Merger

  

24

21.15

  

Sale by Landlord

  

25

21.16

  

Memorandum of Lease

  

25

 

EXHIBIT A – DESCRIPTION OF THE LAND

 

EXHIBIT B – DESCRIPTION OF TOWER SITE

 

EXHIBIT C – EXCEPTIONS TO TITLE

 

EXHIBIT D – STANDARDS FOR TRANSMISSION FACILITIES SPACE

 

EXHIBIT E – LETTER OF LANDLORD’S CONSULTING ENGINEER

 

EXHIBIT F – DESCRIPTION OF EXISTING TRANSMISSION FACILITIES

 

iii



--------------------------------------------------------------------------------

 

STATE OF GEORGIA

 

COUNTY OF DEKALB

 

GROUND LEASE AGREEMENT

 

THIS GROUND LEASE AGREEMENT entered into this 4th day of October, 1982, by and
between COX COMMUNICATIONS, INC., a Georgia corporation (hereinafter referred to
as “Landlord”), and CROW-ATLANTA RETAIL, LTD., a Texas limited partnership whose
sole general partners are Allen K. Meredith, J. Donald Childress, Gary Shafer,
Harlan R. Crow, J. McDonald Williams and Joel C. Peterson (hereinafter referred
to as “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord is the owner of certain real property, being more particularly
described on Exhibit A, attached hereto and by this reference incorporated
herein (hereinafter referred to as the “Land”);

 

WHEREAS, Landlord is the owner of certain real property adjacent to the Land,
more particularly described on Exhibit B, attached hereto and incorporated
herein, (hereinafter referred to as the “Adjoining Land”) on which is located
Landlord’s radio transmission tower (hereinafter referred to as the “Tower”);
and

 

WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease from
Landlord, the Land for the construction, maintenance, operation and leasing of a
shopping center as more particularly described hereinafter, (hereinafter
referred to as the “Center”), the construction and operation of parking to serve
the Center (hereinafter referred to as the “Parking”) (the Land, the Center, and
the Parking being hereinafter collectively referred to as the “Premises”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:

 

ARTICLE I

 

GRANT AND TERM OF LEASE

 

Section 1.1. Lease of Land. For the rent and upon the terms and conditions
hereinafter stated, Landlord does let, lease and demise unto Tenant, and Tenant
does let, lease and demise from Landlord, the Land.

 

Section 1.2. Habendum. To have and to hold the Land together with all privileges
and appurtenances thereunto belonging or appertaining and provided for herein
unto Tenant for the full term of this Lease, in accordance with the terms and
provisions of this Lease.

 

Section 1.3. Term. The term of this Lease shall commence on even date herewith
(such date being hereinafter referred to as the “Commencement Date”) and shall
continue through the seventy-fifth (75th) anniversary of the Commencement Date
unless this Lease shall be sooner terminated as herein provided.

 

ARTICLE II

 

AUTHORITY AND COVENANT OF QUIET ENJOYMENT

 

Section 2.1. Landlord’s Authority. Landlord is a duly organized corporation in
good standing under the laws of the State of Georgia, is not subject to any
involuntary proceeding for dissolution or liquidation thereof, and is duly
authorized by its shareholders to enter into this Lease with Tenant without
obtaining any further consents or approvals from any other person or entity.

 

Section 2.2. Tenant’s Authority. Tenant is a duly formed partnership in good
standing under the laws of the State of Texas, is not subject to any proceeding
for dissolution or liquidation thereof, and is duly authorized by its partners
to enter into this Lease with Landlord without obtaining any further consents or
approvals from any other person or entity.

 



--------------------------------------------------------------------------------

 

Section 2.3. Covenant of Quiet Enjoyment. Tenant, by paying the rent hereby
reserved and by performing and observing the several covenants by it to be kept
and performed hereunder, may peaceably hold and enjoy the Land, subject to all
the terms of this Lease, including, without limitation, those title exceptions
set forth in Exhibit C, attached hereto and by reference made a part hereof, and
to Landlord’s right of entry under Sections 6.7 and 10.2 hereof.

 

ARTICLE III

 

RENTS

 

Section 3.1. Ground Rental. Tenant shall pay to Landlord, commencing on the
earlier of (i) ninety (90) days following the date hereof or (ii) the date on
which Tenant is granted a permit by DeKalb County, Georgia to construct the
Center and the Parking, and thereafter for each year during the term of this
Lease (each such annual period being hereinafter referred to as a “Rental
Year”), without setoff or deduction in any manner whatsoever, an annual rental
(hereinafter referred to as the “Ground Rental”), equal to the following
amounts:

 

(a) For the first (1st) Rental Year during the term hereof, Tenant shall pay an
annual Ground Rental of One Hundred Fifty Thousand and No/100 Dollars
($150,000.00).

 

(b) For the second (2nd) Rental Year during the term hereof, Tenant shall pay an
annual Ground Rental of Three Hundred Thousand and No/100 Dollars ($300,000.00).

 

(c) For the third (3rd) Rental Year through the twenty-fifth (25th) Rental Year
during the term hereof, Tenant shall pay an annual Ground Rental of Six Hundred
Thousand and No/100 Dollars ($600,000.00).

 

(d) For the twenty-sixth (26th) Rental Year through the fiftieth (50th) Rental
Year during the term hereof, Tenant shall pay an annual Ground Rental equal to
twelve percent (12%) of the appraised value of the Land, determined pursuant to
Section 3.12 hereof; provided, however, the Ground Rental due pursuant to this
Section 3.1(d) shall not be less than Six Hundred Thousand and No/100 Dollars
($600,000.00) nor more than One Million Two Hundred Thousand and No/100 Dollars
($1,200,000.00).

 

(e) For the fiftieth (50th) Rental Year through the end of the term hereof,
Tenant shall pay an annual Ground Rental equal to twelve percent (12%) of the
appraised value of the Land, determined pursuant to Section 3.12 hereof;
provided, however, that the Ground Rental due pursuant to this Section 3.1(e)
shall not be less than the Ground Rental due pursuant to Section 3.1(d) hereof
nor more than twice the annual Ground Rental due pursuant to Section 3.1(d)
hereof.

 

The Ground Rental shall be payable in monthly installments (“Monthly Ground
Rental”) in advance on the first day of each calendar month during the term of
this Lease for which such Ground Rental is due pursuant to the terms hereof. If
the commencement date of the first Rental Year or termination date of this Lease
falls on other than the first day of a calendar month, Monthly Ground Rental
shall be prorated for such partial calendar month according to the number of
days in such month that this Lease is effective. Such initial partial month
during which such proration is made shall be considered an additional period
during which rent is payable pursuant to Section 3.1(a) hereof.

 

Section 3.2. Percentage Rental (a) In addition to Ground Rental set forth in
Section 3.1 hereof, and subject to Sections 3.2(b), 3.2(c), 3.2(d) and 3.2(e)
hereof, Tenant shall pay to Landlord for each calendar year throughout the term
of this Lease a percentage rental (hereinafter referred to as the “Percentage
Rental”) in the amount of seven percent (7%) of Gross Rental Income, as defined
in Section 3.2(b) hereof.

 

(b) For purposes hereof, Gross Rental Income shall mean any and all gross
proceeds received by Tenant from the use and occupancy of the Premises,
including, without limitation, (i) any and all rentals, percentage rentals and
overage rentals received by Tenant, (ii) any and all charges to others for
taxes, common area maintenance, utility costs and security costs received by
Tenant, and (iii) any and all amounts received by Tenant pursuant to any leases,
concessions, licenses and operations of all or any portion of the Premises or
any space above the Premises; provided, however, that Gross Rental Income shall
not include (i) the amount of any unforfeited security deposits, (ii) any gross
proceeds derived by any subtenant of the Premises, except to the extent such are
actually paid to Tenant, (iii) any condemnation award received by Tenant which
is used to repair and restore the Premises pursuant to Section 8.3 hereof, (iv)
any insurance proceeds received by Tenant which are used to repair and restore
the Premises pursuant to Sections 11.1 and 12.10 hereof, and (v) proceeds of any
loans received by Tenant as to the Premises.

 

(c) Subject to the terms of this Section 3.2(c), no Percentage Rental shall be
payable hereunder until Gross Rental Income derived from the Premises exceeds
Two Million Dollars ($2,000,000) for any calendar year; provided, however,

 

-2-



--------------------------------------------------------------------------------

 

that at such time as Gross Rental Income derived from the Premises exceeds said
$2,000,000 threshold, Precentage Rental shall then and thereafter be due and
payable on all Gross Rental Income, including said $2,000,000; provided,
further, that after Gross Rental Income derived from the Premises exceeds
$2,000,000 for any calendar year, Percentage Rental shall be due and payable
even though Gross Rental Income thereafter is less than $2,000,000 for any
calendar year. If, pursuant to Section 4.11 hereof, Tenant elects to construct
the Center in two phases, for the purpose of determining the threshold amount
which shall trigger Tenant’s obligation to pay Percentage Rental, prior to
completion of the second phase of the Center, said $2,000,000 shall be
multiplied by a fraction, the numerator of which is equal to the number of
square feet contained in the first phase of the Center and the denominator of
which is 350,000. From the date of completion (as defined in Section 4.3(f)
hereof) of the first phase of the Center until the date of completion (as
defined in Section 4.3(f) hereof) of the second phase of the Center (hereinafter
referred to as the “Interim Period”), Percentage Rental shall be payable only
after Gross Rental Income derived from the Premises exceeds such adjusted
threshold amount for any calendar year, but after Gross Rental Income exceeds
such adjusted threshold amount during the Interim Period, Percentage Rental
shall be due and payable even though Gross Rental Income during the Interim
Period is less than such adjusted threshold amount. If there occurs a calendar
year in which both the $2,000,000 threshold amount and said adjusted threshold
amount are in effect pursuant to the terms hereof (i.e., the year in which
Tenant completes the second phase of the Center, if Tenant has elected to
construct the Center in two phases), then the threshold amount for such calendar
year shall be the average of said threshold amounts as prorated over the
respective portions of said calendar year.

 

(d) For purposes of this Section 3.2, any and all amounts shall be deemed to
have been received by Tenant if received by any entity which is (i) an entity in
which Tenant, any partner of Tenant or any combination of partners of Tenant
retains an ownership interest in excess of twenty percent (20%), (ii) any
individual or entity which owns in excess of twenty percent (20%) of Tenant, or
(iii) any individual or entity twenty percent (20%) or more of which is owned by
the same entity which owns in excess of twenty percent (20%) of Tenant.

 

(e) Notwithstanding Section 3.2(c) hereof, the threshold amount referred to in
Section 3.2(c) hereof for the first partial calendar year during the term hereof
shall be $2,000,000 or the adjusted threshold amount referred to in Section
3.2(c), as the case may be; provided, however, that if the term hereof expires
or is terminated other than on the last day of a calendar year, Percentage
Rental (and the relevant threshold amount referred to in Section 3.2(c) hereof)
shall be prorated for such partial calendar year according to the number of days
in such calendar year that this Lease is effective. Each calendar year shall be
considered an independent accounting period for the purpose of determining the
amount, if any, of Percentage Rental payable hereunder.

 

Section 3.3. Statement of Percentage Rental. Within ninety (90) days after the
expiration of each calendar year during the term hereof and within ninety (90)
days after the termination of this Lease, if this Lease is terminated other than
at the end of a calendar year, Tenant shall prepare and deliver to Landlord a
statement of Tenant’s Gross Rental Income during the calendar year (or partial
calendar year) preceding the due date of such statement, to be accompanied by an
opinion of an independent certified public accountant that such statement has
been prepared in accordance with Section 3.2 hereof. The payment of any
Percentage Rental due shall be remitted to Landlord along with the submission of
said statement for each calendar year (or partial calendar year) during the term
hereof.

 

Section 3.4. Landlord’s Objection to Statement. If Landlord shall not be
satisfied as to the correctness of the statement of Gross Rental Income as
submitted by Tenant under Section 3.3 hereof, then Landlord may, upon written
notice to Tenant, at its sole expense, have the same audited by an independent
certified public accountant, who shall have access to all of Tenant’s books,
accounts, and available records necessary to make a full and complete audit of
Gross Rental Income for the Premises. Said audit shall be made at reasonable
times during business hours at Landlord’s expense and in a manner which shall
not unreasonably interfere with the conduct of Tenant’s business. At the
conclusion of such audit, Landlord shall promptly reveal the results of such
audit to Tenant, and if such results differ from Tenant’s statement of Gross
Rental Income for such year, any and all conflicts or inconsistencies shall be
resolved by the parties, but if the parties cannot resolve said issues, then
said issues shall be submitted to arbitration pursuant to Article XVI. Landlord
and Tenant each agree to pay promptly any discrepancy as conclusively determined
by agreement of the parties or by arbitration. Tenant shall reimburse Landlord
for the reasonable cost of any such audit if such audit shall establish an
understatement of Percentage Rental by Tenant in excess of one percent (1%) of
Percentage Rental for such year.

 

Section 3.5. Additional Rents. In addition to the rentals specified in Sections
3.1 and 3.2 hereof, any and all of the payments which Tenant is required to make
hereunder to or for the benefit of Landlord shall be deemed to be additional
rents. Ground Rental, Percentage Rental and said additional rents payable
hereunder shall be deemed rents reserved by Landlord, and any remedies now or
hereafter given to Landlord by the laws of the State of Georgia for collection
of such rents shall exist in favor of Landlord, in addition to any rights and
remedies specified herein. All such additional rents shall be payable in
accordance with the provisions of the respective articles specifying the payment
of such additional rents.

 

-3-



--------------------------------------------------------------------------------

 

Section 3.6. Books and Records. Tenant covenants that there will be kept in
respect to the business transacted at, in, on, about or from the Premises, and,
for a period of at least thirty-six (36) months following the end of each
calendar year, true and accurate books of account and records, conforming to
generally accepted cash method accounting principles and showing in detail Gross
Rental Income.

 

Section 3.7. Place of Payment. Each payment to Landlord by Tenant of Ground
Rental, Percentage Rental and any additional rent which is payable directly to
Landlord shall be payable at the office of the Landlord at the address appearing
in Section 21.1 hereof.

 

Section 3.8. Taxes and Impositions. Tenant shall pay to the public officer
charged with the collection of same, before the same become delinquent, and
shall indemnify and save harmless Landlord from, all taxes, assessments,
licenses, excises, imposts, and charges of every sort, foreseen and unforeseen
(the “Impositions”), that during the term of this Lease shall be levied,
assessed, charged, or imposed upon the Premises and the Adjoining Land, with
such taxes for the first and last years of the term hereof being prorated
between Landlord and Tenant based on the portion of the tax year the Premises
are leased by Tenant. Tenant shall pay any new tax of any nature not presently
in effect but which may hereafter be levied, assessed or imposed upon the
Landlord or the Premises, if such tax shall be based on or arise out of the
ownership, use or operation of the Premises. Tenant shall not have the
obligation, however, to pay any income, capital gains or franchise tax or any
tax imposed on rentals and revenues received by Landlord hereunder that may be
payable by Landlord under any existing or future tax law of the United States or
any other country or of the State of Georgia or any subsidivision thereof, nor
shall Tenant be obligated to pay any occupation or use tax which may be assessed
against the use of the Adjoining Land for radio transmission purposes; provided,
however, that Tenant shall be responsible for the payment of any future tax
levied in lieu of ad valorem property taxes for the Premises and the Adjoining
Land. If the imposition of any tax, assessment, license fee, excise, impost, or
charge shall be deemed by Tenant to be improper, illegal, or excessive, Tenant
may, at its sole cost and expense (in its own name or in the name of Landlord or
both, as it may deem appropriate), dispute and contest the same in good faith
and with due diligence, and in such case such items need not be paid until
adjudged to be valid. Upon being adjudged valid, Tenant may continue to contest
same; however, prior thereto, Tenant shall first post bond or other security
equal to that amount determined to be due and owing in such adjudication, to be
applied by Tenant, or failing to do so, by Landlord, in satisfaction of such
amount should such adjudication not be reversed or the case be remanded for
further proceedings upon termination of appeal. Unless so contested by Tenant,
all Impositions shall be paid by Tenant within the time provided by law; and, if
contested, any such Imposition shall be paid before the issuance of execution on
final judgment. Landlord shall cooperate with Tenant in any such dispute or
contest, but at Tenant’s expense.

 

Section 3.9. Advances by Landlord on Tenant’s Behalf. In case of any default by
Tenant in the payment of any Imposition or payment of any other amount herein
provided to be paid by Tenant, or in the procuring insurance as herein provided
for, Landlord may, on behalf of Tenant, make such payment or payments or procure
any such insurance, and Tenant covenants thereupon on demand to reimburse and
pay Landlord any amount reasonably paid or expended therefor.

 

Section 3.10. Interest and Attorneys’ Fees. Any amount payable hereunder by
Tenant to Landlord and not paid when due shall bear interest at the rate of four
percent (4%) in excess of the prime interest rate quoted by Trust Company Bank
from time to time during the period in which any such sum is due and owing (or
the maximum rate of interest permitted by Georgia law whichever is the lesser.)
If it becomes necessary to bring suit for collection of the rent, and Landlord
is successful in such suit, or of any other sums herein stipulated to be paid or
in case the same has to be collected upon demand of an attorney, Tenant agrees
to pay such attorneys’ fees as Landlord may reasonably incur.

 

Section 3.11. Net Lease. It is the purpose and intent of Landlord and Tenant
that the rent provided for herein shall be absolutely net to Landlord so that
this Lease shall yield, net to Landlord, but prior to Landlord’s expenses
relating to the management of its investment in the Premises, the net rent
specified in Sections 3.1 and 3.2 hereof and that all costs, expenses and
obligations of every kind and nature whatsoever relating to the Premises which
may arise and become due during or out of the term of this Lease (other than
Landlord’s management expenses specified above and certain taxes of Landlord
which do not relate to the Premises, as specified in Section 3.8 hereof) shall
be paid by Tenant, and that Landlord shall be indemnified and held harmless by
Tenant from and against the same.

 

Section 3.12. Appraisal of Premises. (a) For the purpose of determining Ground
Rental due under Sections 3.1(d) and 3.1(e) hereof, Tenant shall, on or before
one hundred eighty (180) days prior to the end of the twenty-fifth (25th) Rental
Year or the fiftieth (50th) Rental Year, as the case may be, deliver to Landlord
a written appraisal of the Land (as if it were vacant land to be put to its
highest and best use, but not yet developed into an improved state as specified
herein) prepared by a licensed MAI appraiser (hereinafter referred to as
“Tenant’s Appraiser”). If Landlord does not object to the value of the Land

 

-4-



--------------------------------------------------------------------------------

 

determined by the Tenant’s Appraiser, then such value shall be used to determine
Ground Rental under Section 3.1(d) or Section 3.1(e), as the case may be. If
Landlord objects to the value of the Land determined by Tenant’s Appraiser,
Landlord shall, on or before one hundred twenty (120) days prior to the end of
the twenty-fifth (25th) Rental Year or the fiftieth (50th) Rental Year, as the
case may be, deliver to Tenant a written appraisal of the Land prepared by a
licensed MAI appraiser (hereinafter referred to as the “Landlord’s Appraiser”).
If Tenant does not object to the value of the Land determined by the Landlord’s
Appraiser, then such value shall be used to determine Ground Rental under
Section 3.1(d) or Section 3.1(e), as the case may be. If Tenant objects to the
value of the Land determined by Landlord’s Appraiser, then Landlord and Tenant
shall direct Landlord’s Appraiser and Tenant’s Appraiser to select a third
licensed MAI Appraiser (hereinafter referred to as the “Final Appraiser”), who
shall prepare and deliver to Landlord and Tenant, on or before sixty (60) days
prior to the end of the twenty-fifth (25th) Rental Year or the fiftieth (50th)
Rental Year, as the case may be, a written appraisal of the Land. The value of
the Land determined by the Final Appraiser shall be used to determine Ground
Rental under Section 3.1(d) or Section 3.1(e), as the case may be.

 

(b) The failure of Tenant to appoint Tenant’s Appraiser and provide the
appraisal hereinabove required in the manner hereinabove required shall give
Landlord the right to appoint Landlord’s Appraiser, whose appraisal shall
provide the value to be used to determine Ground Rental pursuant to Section
3.1(d) or Section 3.1(e), as the case may be. If Landlord does not appoint
Landlord’s Appraiser in the manner hereinabove required, then the appraisal by
Tenant’s Appraiser shall determine the value to be used to determine Ground
Rental pursuant to Section 3.1(d) or Section 3.1(e), as the case may be. If
Tenant’s Appraiser and Landlord’s Appraiser fail to appoint the Final Appraiser,
then such appointment shall be made by the Senior United States District Judge
(in term of service) in Fulton County, Georgia.

 

(c) The fees and expenses of Tenant’s Appraiser shall be borne by the Tenant.
The fees and expenses of the Landlord’s Appraiser shall be borne by the
Landlord. The fees and expenses of the Final Appraiser shall be borne equally by
Landlord and Tenant.

 

Section 3.13. Space For Transmission Facilities. As additional consideration for
Landlord’s entering into this Lease, Tenant hereby agrees, at Tenant’s sole cost
and expense to construct for Landlord on the Adjoining Land a building (the
“Transmission Building”) to house transmission facilities for the Tower (said
Transmission Building together with the necessary incidental equipment required
for radio transmission being hereinafter referred to as the “Transmission
Facilities”). In connection with the construction and maintenance of the
Transmission Building, the following shall govern:

 

(a) The Transmission Building shall contain approximately 7,000 square feet, on
two (2) levels (one of which may be underground, at the option of Tenant)
containing approximately 3,500 square feet each.

 

(b) Landlord shall provide Tenant with the layout of the Transmission Building,
which layout, together with the standards set forth on Exhibit D attached hereto
and incorporated herein, shall be used by Tenant to prepare, at Tenant’s
expense, plans and specifications for the Transmission Building, said plans and
specifications to be subject to Landlord’s prior written approval in accordance
with Section 4.3 hereof.

 

(c) The construction of the Transmission Building will be accomplished in such a
manner so as not to interfere with the Tower or the transmission therefrom.

 

(d) Tenant shall, at its expense, cause Landlord’s transmission equipment to be
installed in the Transmission Building at the direction and under the
supervision of Landlord.

 

(e) Tenant shall maintain and keep in good repair the structure, exterior walls
and foundation of the Transmission Building, and any reference to the “Premises”
in Article X hereof shall be deemed to include said components of the
Transmission Building. Landlord shall maintain the interior of the Transmission
Building as well as the Transmission Facilities and the Tower. Tenant shall have
all necessary power and authority to enter onto the Adjoining Land for the
purpose of maintaining and repairing the Transmission Building as hereinabove
provided for; provided, however, that Tenant shall reasonably coordinate its
repair and maintenance schedule with Landlord and shall in no event interfere
with the operation of the Tower or Transmission Facilities.

 

-5-



--------------------------------------------------------------------------------

 

ARTICLE IV

 

CONSTRUCTION OF CENTER AND PARKING

 

Section 4.1. Minimum Requirements. At Tenant’s sole cost and expense, Tenant
shall construct on the Land the Center and the Parking, as well as the
Transmission Building to be constructed on the Adjoining Land as provided in
Section 3.13 above. The Center shall have a net rentable area of approximately
350,000 square feet. The Parking shall contain a parking area sufficient to
comply with zoning ordinances applicable to a shopping center of the size and
makeup of the Center.

 

Section 4.2. Approval of Engineer, Architect and Contractor. Tenant has engaged
Traffic Planning Associates as the civil engineers for the Premises, Weems-Doar
as the structural engineers for the Premises and Adams, Shadrik & Davis as the
mechanical, plumbing and electrical engineers for the Premises, and Landlord
hereby approves the selection of all such engineers. Tenant has engaged Gary B.
Coursey & Associates as the architect for the Premises, and Landlord hereby
approves of the selection of such architect. Tenant anticipates engaging one of
T.T. Flagler, Batson-Cook Company or McDevitt and Street as the general
contractor for the Premises, and Landlord hereby approves the selection of any
of such contractors. Tenant shall have the right to change any of said
engineers, said architect or said contractor for the Premises so long as Tenant
has obtained the prior written approval of Landlord, which approval shall not be
unreasonably withheld.

 

Section 4.3. Construction. In connection with the construction of the Center and
the Parking, the following procedures shall be followed by Landlord and Tenant:

 

(a) Within thirty (30) days following the execution hereof, Tenant shall cause
to be prepared, at its expense, a preliminary site plan as to the Center and
Parking and shall deliver a copy of said plan to Landlord. Within thirty (30)
days following receipt by Landlord of said preliminary site plan, Landlord shall
notify Tenant of Landlord’s approval or disapproval of said plan. Any
disapproval of said site plan shall be in writing specifying the reasons for
said disapproval. The disapproval of said preliminary site plan by Landlord
shall be resolved between the parties in the manner hereinafter set forth as to
resolution of disputes regarding preliminary plans and specifications for the
Center.

 

(b) On or before sixty (60) days following the date hereof, Tenant shall submit
to Landlord for Landlord’s approval, preliminary plans and specifications for
the construction of the Center and the Parking; provided, however, that if a
portion of the Center and/or the Parking is to be accomplished by a subtenant in
accordance with Section 4.12 and Article XIV hereof, the submission of the
preliminary plans and specifications with respect to such portion of the Center
shall not be required until thirty (30) days after the date of execution of such
sublease, but in no event shall the date of completion of construction set forth
in Section 4.3(f) hereof be postponed by the provisions of this sentence. Any
notice of disapproval shall be in writing and shall set forth the grounds for
such disapproval. Subject to Section 4.3(d) hereof, following Landlord’s first
or any subsequent disapproval, Tenant shall elect (i) to submit revised plans
and specifications or (ii) unless the disapproval is because of the adverse
effect, in the opinion of Landlord’s Engineer, which an item in said plans and
specifications will have on the Tower, the Transmission Facilities or Landlord’s
existing transmission facilities on the Land, to give notice contesting the
reasonableness of Landlord’s disapproval. The contest of reasonableness shall be
determined by a Board of Arbitrators selected in the manner governed by the
rules set forth in Article XVI hereof. If the reasonableness of Landlord’s
disapproval is sustained, Tenant shall perform as set forth in (i) above; if not
sustained, the plans and specifications submitted shall be considered approved.

 

(c) Final plans and specifications shall be delivered by Tenant to Landlord no
later than sixty (60) days after approval of preliminary plans and
specifications and shall substantially conform to the preliminary plans and
specifications as previously approved by Landlord. Changes from preliminary
plans and specifications shall be considered to be within the scope of the
preliminary plans and specifications if they are not substantial or if they are
made in order to comply with reasonable requirements of a leasehold mortgagee or
of a governmental agency or official in connection with an application for a
permit or approval; provided, however, that no such changes shall, in any event,
without Landlord’s prior written approval, adversely affect the Tower, the
Transmission Facilities, Landlord’s existing transmission facilities on the Land
or the quality, size and income producing capacity of the building and other
improvements constituting the Center and the Parking. Landlord additionally
acknowledges that for practical reasons it is common practice for numerous
changes to be made to plans and specifications during the course of the
construction of improvements, and any such changes made for expediency in
construction and which do not adversely affect the Tower, the Transmission
Facilities, Landlord’s existing transmission facilities on the Land or the
quality, size or income producing capacity of the building and other
improvements constituting the Center and the Parking shall not constitute a
breach of Tenant’s obligations hereunder.

 

(d) Notwithstanding anything else in this Section 4.3 to the contrary, Landlord
shall have the right to withhold approval of Tenant’s preliminary or final site
plan and Tenant’s preliminary or final plans and specifications if, in the
opinion of Cohen and Dippell, P.C., Consulting Engineers (who, together with any
consulting engineering firm which Landlord hereafter

 

-6-



--------------------------------------------------------------------------------

 

designates in lieu of or in addition to said firm, is hereinafter referred to as
“Landlord’s Engineer”), any matter shown in such plans would have an adverse
effect on the Tower, the Transmission Facilities or Landlord’s existing
transmission facilities, including, without limitation, the quality of the
signal transmitted thereby.

 

(e) Tenant shall coordinate the construction of the Transmission Building with
the construction of the Center and the Parking so long as Landlord has timely
submitted a layout for the construction of the Transmission Building. Assuming
timely submission by Landlord of said layout, construction of the Transmission
Building shall be completed at such time as to allow Landlord to complete the
Transmission Facilities in coordination with completion of the Center and the
Parking.

 

(f) Subject to postponement because of Unavoidable Delay, construction on the
Center and the Surface Parking shall be commenced no later than sixty (60) days
after the approval by Landlord of final plans and specifications or sixty (60)
days after the resolution of any dispute described above, whichever is later,
and shall be completed (that is, a certificate of occupancy being issued by the
appropriate governmental entity for the Premises, excluding subtenant finish
work) on or before June 30, 1984.

 

(g) The provisions of this Section 4.3 to the contrary notwithstanding, the
failure of Tenant to perform its construction obligations as set forth in this
Section 4.3 shall not give Landlord the right to terminate this Lease (except
for the failure to comply with its obligations with respect to the same for
commencement of construction and the requirement of approvals prior to
commencement of construction, for which Landlord shall have the right to
terminate this Lease), but Tenant shall pay over to Landlord upon demand a sum
equal to One Thousand Dollars ($1,000) times the number of days from June 30,
1984, until the date on which Tenant receives a certificate of occupancy for the
Premises (excluding subtenant finish work) said sum being hereinafter referred
to as the “Late Fee”); provided, however, that if, pursuant to Section 4.11
hereof, Tenant elects to construct the Center in two phases, and Tenant fails to
perform its construction obligations as set forth in this Section 4.3 with
respect to the first phase of such construction, Tenant shall pay over to
Landlord upon demand the Late Fee as adjusted by multiplying same by a fraction,
the numerator of which is equal to the number of square feet contained in the
first phase of the Center and the denominator of which is 350,000, and if Tenant
fails to perform such construction obligations with respect to the second phase
of construction, Tenant shall pay over to Landlord upon demand the Late Fee as
adjusted by multiplying same by a fraction, the numerator of which is 350,000
less the number of square feet in the first phase of the Center and the
denominator of which is 350,000. Landlord and Tenant hereby acknowledge that
Landlord’s damages as a result of Tenant’s failure to perform its construction
obligations as set forth in this Section 4.3 will be difficult to ascertain and
that the Late Fee, as the same may be adjusted, constitutes a reasonable
liquidation thereof. Said sum is intended not as a penalty, but as full
liquidated damages pursuant to Ga. Code Ann. §20-1402.

 

(h) In no event shall Tenant begin construction on the Land prior to procuring
Landlord’s approval of said final plans and specifications.

 

(i) In connection with Landlord’s rights of approval and disapproval granted
pursuant to this Section 4.3, Landlord’s failure to give notice of disapproval
in the manner specified in this Section 4.3 shall be conclusively deemed to
constitute approval of such plans and specifications as submitted; provided,
however, that if, upon the expiration of the respective approval periods set
forth above, Tenant has not received a response from Landlord, such plans shall
not be deemed to have been approved by Landlord until five (5) days following
receipt by Landlord of an additional notice and request for approval of such
plans.

 

Section 4.4. Assurances of Completion. Prior to beginning construction on the
Premises, Tenant shall furnish to Landlord reasonable evidence of the
availability of financing which is adequate to defray the estimated construction
costs for the Center, the Parking and the Transmission Facilities.

 

Section 4.5. No Liens. The Center, the Parking and all work required to be
performed by Tenant pursuant to Sections 3.13 and 6.8 (b) hereof shall be
erected and completed by Tenant free of all liens and claims against Landlord’s
right, title and interest in the Premises; and Tenant agrees that no such lien
or claim of any contractor, sub-contractor, mechanic, laborer, material men, or
any other person whomsoever involved with such erection and completion of the
Premises shall attach to Landlord’s right, title, or interest in and to the
Premises. If, at any time during the term of this Lease, any lien is filed in
the Office of the Clerk of the Superior Court of DeKalb County, Georgia, against
Landlord’s right, title and interest in the Premises or any element thereof
purporting to be for labor or material furnished or to be furnished to Tenant
(or anyone holding by, under or through Tenant) or for any other reason (other
than acts of Landlord), Tenant shall discharge same or cause same to be
discharged of record within twenty (20) days after the date Tenant receives
notice from Landlord or otherwise that such lien was filed unless Tenant shall
dispute and contest same within said time period in good faith and with due
diligence, and in such case such lien need not be discharged until adjudged to
be valid. Upon being adjudged valid, Tenant may continue to contest same;
provided, that prior to so contesting same, however, Tenant shall first post,
with the Clerk of Superior Court of DeKalb County, Georgia, or with such title
company or other entity as shall be reasonably approved by Landlord, bond or
other security equal to

 

-7-



--------------------------------------------------------------------------------

 

that amount determined to be due and owing in such adjudication, to be applied
by Tenant, or failing to do so, by Landlord in satisfaction of such amount
should such adjudication not be reversed or the case be remanded for further
proceedings upon termination of appeal; and, in any event, Tenant shall pay such
amount before any execution upon Landlord’s right, title and interest in the
Premises. Notice is hereby given that Tenant is not the agent of Landlord and
has no authority to contract in Landlord’s name, and Landlord shall not be
liable for any labor or materials furnished or to be furnished to Tenant and
that no mechanics’ or other lien for any such labor or materials shall attach to
or affect the reversionary, remainder or other estate or interest of Landlord in
and to the Premises.

 

Section 4.6. Securing of Financing and Licenses.

 

(a) In the event Tenant shall be unable to obtain on or before January 1, 1983,
after diligent pursuit thereof, a commitment or commitments for construction
financing for the construction of the Center, the Surface Parking and the
Transmission Building, then Tenant, at its option, shall have the right to
terminate this Lease and all obligations hereunder thereafter accruing, upon the
giving of written notice to Landlord within fifteen (15) days after the above
date. The Land shall immediately be surrendered to Landlord in the same
condition as on the date hereof, and this Lease shall terminate. In such event,
Tenant shall deliver to Landlord copies of all preliminary and/or final plans
ordered by Tenant.

 

(b) In the event Tenant does not close the construction loan as to the Premises
referred to in Section 4.6(a) on or before March 1, 1983, after having attempted
with all reasonable diligence and in good faith to close such loan, then Tenant,
at its option, shall have the right to terminate this Lease and all obligations
hereunder thereafter accruing, upon the giving of written notice to Landlord on
or before March 15, 1983. The Land shall immediately be surrendered to Landlord
in the same condition as on the date hereof, and this Lease shall thereupon
terminate. In such event, Tenant shall deliver to Landlord immediately upon such
termination copies of all preliminary and/or final plans ordered by Tenant.

 

(c) In the event Tenant shall be unable to obtain, after diligent pursuit
thereof, on or before January 1, 1983, any, all, or any combination of the
licenses, permits, or other authorizations required by any governmental or other
authority having power to regulate construction on the Premises, then Tenant, at
its option, shall have the right, upon the giving of written notice to Landlord
on or before January 15, 1983, to terminate this Lease and all obligations
hereunder thereafter accruing. The Land shall immediately be surrendered to
Landlord, and this Lease shall thereupon terminate. In such event, Tenant shall
deliver to Landlord immediately upon such termination, copies of all preliminary
and/or final plans ordered by Tenant.

 

(d) If Tenant has not obtained or accomplished the respective items referred to
in Sections 4.6(a), 4.6(b) and 4.6(c) hereof on or before January 1, 1985, March
1, 1985 or January 1, 1985, respectively, then, at any time on or before January
15, 1985, March 15, 1985 or January 15, 1985, respectively, Landlord shall have
the option to terminate this Lease and all obligations thereafter accruing. The
Land shall thereupon be surrendered to Landlord in the same condition as on the
date hereof, and this Lease shall thereupon terminate. In such event, Tenant
shall deliver to Landlord immediately upon such termination copies of all
preliminary and/or final plans ordered by Tenant.

 

(e) Tenant shall not commence construction on the Land prior to having obtained
all applicable licenses and permits for the Premises and unless Tenant elects
itself to finance construction of the improvements on the Land, having closed
the construction loan referred to in Section 4.6(a).

 

Section 4.7. No Interference With Tower Facilities. Tenant shall cause
construction of the Center and the Parking (including site development work) to
proceed in such a manner as not to interfere with the operation of the Tower,
Landlord’s existing transmission facilities referred to in Section 6.8 hereof,
or any auxiliary facilities on the Adjoining Land. In this connection, however,
the parties hereto understand that Tenant will be required to remove a portion
of the existing ground system (as described in Section 6.3 hereof), but Landlord
anticipates that so long as at least three-fourths of the system is in place and
not being disturbed at any one time, no disruption will be caused. Additionally,
the parties hereto understand that cranes and similar types of machinery and
equipment will be necessary in the construction of the Center and the Parking
and anticipate that so long as any of such items which exceed twenty-five (25)
feet in height are properly grounded, no undue interference with broadcasting
from the Tower, said existing transmission facilities, and said auxiliary
facilities on the Adjoining Land will result. In order to minimize any
disruption of construction of the Center and the Parking and any interference
with the Tower, said existing transmission facilities, and said auxiliary
facilities, the parties agree to cooperate on a regular basis so that each will
be informed of the various requirements of the other so that advance plans can
be made.

 

Section 4.8. Utility Lines. In connection with Landlord’s right of approval as
to plans and specifications, Landlord and Tenant acknowledge that their
respective intent is that all portions of water, gas, electricity, sewage, and
other utility lines which may be located within the Premises and not within
concealed spaces or the exterior walls of any structure or

 

-8-



--------------------------------------------------------------------------------

 

enclosed area, or otherwise generally not in public view, be installed wholly
underground, unless prohibited by law, except for hydrants, standpipes, meters,
control valves and other similar items customarily required to be erected above
ground.

 

Section 4.9. As-Built Drawings. Upon completion of Tenant’s construction on the
Premises, as well as completion of any alteration of the Premises pursuant to
Article VII hereof or any restoration or reconstruction of the Premises pursuant
to Articles VIII or XI hereof, Tenant shall deliver to Landlord an “as-built”
survey of the Premises and a complete set of “as-built” plans and specifications
of the Center, the Parking and the Transmission Building.

 

Section 4.10. Unavoidable Delay. Each party hereto shall be excused from
performing any of its obligations or undertakings provided in this Lease so long
as the performance of such obligation is prevented or delayed by any cause which
is beyond the control of such party, including but not limited to such of the
following as may be beyond the control of such party: war, civil commotion, acts
of God, strikes, labor disturbances, governmental restrictions, regulations or
interferences imposed after the fact, fire or other casualty or any other cause,
whether similar or dissimilar to the foregoing, not within the control of such
party; provided, however, that no party shall be entitled to relief under this
Section 4.10 by reason of any event unless such party shall have given the other
party notice of such event and the nature of such in writing within thirty (30)
days after (i) the occurrence of such event or (ii) the point in time when such
event or events cause a delay. Any delay or cause excusing performance pursuant
to the terms of this Section is referred to in this Lease as an “Unavoidable
Delay” and shall not constitute an event of default.

 

Section 4.11. Construction in Phases. Landlord hereby acknowledges that Tenant
may desire to construct the Center in two independent phases. If Tenant elects
to construct the Center in two phases, then this Article IV shall apply to both
phases of construction except that (i) the square footage in Section 4.1 shall
refer to the total square footage of both phases; (ii) if any of the engineers,
architect or general contractor for Phase II is different from that specified in
Section 4.2 hereof, then the identity of same shall be subject to the prior
approval of Landlord, which approval shall not be unreasonably withheld; (iii)
the date by which Tenant must submit to Landlord the preliminary site plan for
Phase II pursuant to Section 4.3 shall be thirty (30) days following
notification by Tenant to Landlord of its desire to construct Phase II; (iv) the
date in Section 4.3 by which Tenant must submit a copy of preliminary plans and
specifications for the construction of Phase II of the Center and the Surface
Parking shall be sixty (60) days following approval by Landlord of the
preliminary site plan for said Phase II; (v) the date of completion of
construction of Phase II set forth in Section 4.3(f) shall be the fifth (5th)
anniversary of the date hereof; and (vi) none of Section 4.6 (except Section 4.6
(e)) shall apply to Phase II.

 

Section 4.12. Construction By Subtenants. It is understood and agreed by
Landlord and Tenant that Tenant may assign or delegate its rights or obligations
as to construction of portions of the Center to “Freestanding Subtenants,” as
defined in Section 14.1 hereof, pursuant to the terms of Article XIV hereof. It
is recognized that such action may be necessary in order to attract subtenants
which demand free standing buildings from which to conduct business. In the
event Tenant so sublets part of the Land, such subtenant shall comply with all
terms of this Lease to the extent applicable to such subleased space, including,
without limitation, the provisions of this Article IV (except all of Section 4.6
other than Section 4.6(e)) and the provisions of Article VI hereof.

 

Section 4.13. Tax Benefits of Improvements. Landlord acknowledges and agrees
that any and all depreciation and/or amortization for federal or state tax
purposes relating to any and all improvements to the Premises and any and all
additions thereto, substitutions therefor, fixtures therein and furnishings
thereof shall be deductible exclusively by Tenant during the term of this Lease.
Tenant shall also be entitled to such depreciation and/or amortization to the
extent it relates to the Transmission Building as constructed by Tenant.

 

Section 4.14. Use of Premises With Adjacent Land. It is understood and agreed by
Landlord that the Premises may be used by Tenant or a subtenant of Tenant (which
has been approved by Landlord in accordance with Article XIV hereof) in common
with adjacent or nearby premises, and Landlord hereby consents to such use so
long as the portion of any such development lying on the Land shall be subject
to the terms of this Lease. In addition, if any improvements constructed by a
subtenant of Tenant lie both on the Land and on property adjacent to the Land,
Tenant shall, prior to entering into any such sublease, provide Landlord with
assurances satisfactory to Landlord that, upon the expiration of the term hereof
or, if Landlord has terminated this Lease pursuant to the terms hereof and such
sublease has continued in effect in accordance with Section 14.1(d) hereof, upon
the expiration of the term of said sublease or the termination of said sublease
following a default by such subtenant, the rights of all persons or entities
whomsoever other than Landlord in the portion of said improvements located on
the Land shall cease and Landlord shall have the right, but not the obligation
to alter, seal off or demolish the portion of said improvements located on the
Land at the expense of such subtenant.

 

-9-



--------------------------------------------------------------------------------

 

ARTICLE V

 

PARKING FACILITIES

 

At all times during the term of this Lease, Tenant shall maintain all parking
space in the Premises sufficient to comply with applicable zoning laws and other
governmental regulations relating to the use then being made of the Premises.

 

ARTICLE VI

 

TOWER AND TRANSMISSION FACILITIES

 

Section 6.1. Signal Transmission and Blanketing. It is the agreement of the
parties hereto that, subject to the rights and limitations otherwise set forth
in this Lease, Tenant shall develop the Land and occupy and use the Premises for
such purposes and in such manner so as (a) not to interfere with the radio
signal transmission from the Tower situated on the Adjoining Land and the
Transmission Facilities or otherwise interfere with the operation of or damage
or disturb the Tower or the Transmission Facilities or substantially adversely
affect Landlord’s use of the Adjoining Land for broadcasting purposes; (b) not
to violate any law, statute, charter, ordinance, rule, regulation or requirement
of any governmental authority, whether federal, state, county, city or municipal
or otherwise (including, without limitation, the Federal Communications
Commission) relating to the Tower or the Transmission Facilities; and (c) to
minimize the signal blanketing problems that could reasonably be anticipated to
be experienced within the Premises due to high signal levels in telephone
circuits and electronic equipment within the Premises. Consistent with the
foregoing, Tenant shall cause any steel and wire in the ceilings of any
buildings constructed on the Land to be bonded and tied to the steel and wire in
the walls and floors of such buildings. Further, Tenant shall follow (i) the
requirements set forth in the letter, dated October 7, 1981 to Radio Station WSB
from Landlord’s Engineer, which letter is attached hereto as Exhibit E and
incorporated herein, and (ii) any reasonable requirements set forth in any
subsequent written communication from Landlord’s Engineer which is delivered to
Tenant. Landlord shall have the right to require Tenant, at Tenant’s expense, to
take any action which is necessary in order to cause compliance with the
provisions of this Section 6.1; provided, however that if such action relates to
a matter concerning construction of the Center or the Parking which has
previously been approved by Landlord in accordance with Section 4.3 hereof, such
action shall be subject to the following matters:

 

(A) such action shall be at Landlord’s sole cost and expense;

 

(B) such action shall be limited to such action which is reasonably necessary
considering the magnitude of the interference with Landlord’s radio transmission
from the Tower and/or the Transmission Facilities and the extent of disruption
of Tenant’s use of the Premises; and

 

(C) such action shall be conducted at such times and in such manner so as to
limit any interference with permitted uses of the Premises to the maximum extent
possible, considering the circumstances.

 

Section 6.2. Fencing. Tenant shall, using first-class materials, cause to be
installed and maintained between the Land and the Adjoining Land, in a
professional and workmanlike manner, fencing at least eight (8) feet high and
such other security devices as Landlord deems reasonably necessary or
appropriate to prevent unauthorized persons from entering into the Adjoining
Land and to protect the Tower and all equipment located thereon or thereabout
from damage, sabotage or vandalism.

 

Section 6.3. Ground System. It is understood by Tenant that it is essential to
the proper transmission of radio signals from the Tower and the Transmission
Facilities for an adequate ground system to be in place on the Premises at all
times. During construction of the Center and the Parking, the ground system
shall be maintained in the manner set forth in Section 4.7 hereof, and Tenant
shall replace the existing ground system with a new system of copper ground wire
radials of a quality equal to or greater than the existing ground system.
Thereafter, subject to the provisions of Section 6.7 hereof, the ground system
shall be maintained by Tenant in accordance with the plans and specifications
approved by Landlord in connection with the construction of the Center and the
Parking. In any event, to protect persons on the Premises against electrical
injury, Tenant shall cause all steel structures and fences on the Premises to be
bonded and shall tie the frame of such structures and fences to the copper
ground wire radials.

 

Section 6.4. Transmission Lines. Prior to commencement of construction of any
improvements on the Land, Tenant shall cause to be replaced and buried
underground the transmission lines which extend from the existing transmitter
building situated on the Land to the Tower, in order to protect persons on the
Land from injury and the transmission lines from accidental damage or vandalism.

 

-10-



--------------------------------------------------------------------------------

 

Section 6.5. Other Necessary Actions. In addition to the constraints specified
in this Article VI, Tenant shall comply with such other constraints and take
such other actions as Landlord or Landlord’s Engineer deem reasonably necessary
to protect Landlord’s Tower and Transmission Facilities from, or to avoid
interference with transmission due or related to, Tenant’s development of or
other activities on the Land.

 

Section 6.6. Supervision and Costs. All the work contemplated by this Article VI
shall, to the extent deemed reasonably necessary or appropriate by Landlord or
Landlord’s Engineer, be performed under the supervision and to the satisfaction
of Landlord or Landlord’s Engineer, and all the costs of such work (including
the cost of supervision by Landlord’s Engineer), shall be borne by Tenant.

 

Section 6.7. Landlord’s Right of Entry and Repair. In the event that any part of
the guy cables or guy anchors supporting the Tower, any part of the copper
ground wire radials referred to in Section 6.3 hereof, any part of the
transmission lines referred to in Section 6.4 hereof or any other component
related to Landlord’s broadcasting operations from the Tower and Transmission
Facilities is situated upon or lies within the Land, then Landlord shall have
the right to enter upon the Land at all times, at Landlord’s expense, to
maintain, repair or replace such part, including, without limitation, (a) the
right to break up the paving of the Parking in order to repair any underground
cable systems used in connection with the Tower or the Transmission Facilities
and (b) the right to enter into or upon any buildings comprising a part of the
Center which serve as support for the guy cables supporting the Tower to repair
or replace same. In the event that any damage to such part arises by reason of
casualty referred to in Article XI hereof or by reason of an action by Tenant,
Tenant shall be obligated to pay or reimburse Landlord for the cost of any
reasonably necessary repair or replacement of such part; provided, however, that
Tenant shall not be obligated to repair or replace any such part if the damage
thereto arises out of negligence on the part of Landlord or the employees,
representatives or agents of Landlord or is the result of mere deterioration.

 

Section 6.8. Existing Transmission Facilities. (a) Tenant hereby acknowledges
that Landlord’s existing transmission facilities are located on the Land (said
location being more particularly shown on Exhibit F, attached hereto and
incorporated herein) and that, following completion of the Transmission Building
and the Transmission Facilities, Landlord will need a period of time in which to
test the Transmission Facilities and to transfer Landlord’s broadcasting
operations from the existing facilities to the new Transmission Facilities.
Landlord hereby reserves, until ninety (90) days following such time as
construction of the Transmission Building and installation of the Transmission
Facilities are completed pursuant to Article IV hereof, unrestricted use of the
portion of the Premises on which said existing transmission facilities lie as
well as unrestricted access to said existing transmission facilities.

 

(b) In addition, Tenant shall pay all costs incurred by Landlord in the transfer
of its broadcasting operations to the Transmission Building and the installation
of the Transmission Facilities, including, without limitation all costs of
installing lines to run from the Tower to the Transmission Facilities and of
providing all utilities to the Transmission Facilities.

 

ARTICLE VII

 

ALTERATIONS AND REPLACEMENTS

 

Section 7.1. Landlord’s Consent Tenant shall have the right to alter, add to,
demolish, or reconstruct the Center and the Parking only if Tenant is not in
default under this Lease and, with respect to a “material change,” only if
Tenant has obtained the express written consent of Landlord, which consent shall
not be unreasonably withheld. Tenant shall not be required to obtain Landlord’s
consent with respect to (a) any alteration or reconstruction of interior
subtenant space located in the Center, or (b) alterations or additions other
than “material changes”, (including, without limitation, the erection,
installation, maintenance and operation on the Premises of such equipment, trade
fixtures, fixtures and signs as Tenant may deem advisable). For the purposes of
this Article VII, a “material change” shall be an alteration or addition to the
Center which (i) will cause a material deviation in the exterior appearance of
the Center and Parking from that shown by the final plans for the improvements
then on the Premises approved by Landlord pursuant to Article IV hereof, (ii)
will materially lessen the quality of material or workmanship of the Center and
the Parking, (iii) will violate any term of this Lease, (iv) will cause the
value or the income-producing capability of the Center to be significantly less
than that shown by said final plans, or (v) will adversely affect the Tower or
the Transmission Facilities, including, without limitation, the quality of the
signal transmitted thereby. In any event, all such construction, installations,
alterations and additions shall be effected in compliance with applicable
governmental laws, ordinances and regulations and the requirements set forth in
Article VI hereof. Any building and other improvements constructed on the
Premises shall be the property of Landlord upon the termination of this Lease;
provided, however, that all property (other than fixtures used in or necessary
to the operation of the improvements on the Premises) that can be removed
without structural injury to any buildings and improvements and trade fixtures
shall remain, so long as Tenant is not in default hereunder, the property of
Tenant, and Tenant may remove such property so long as Tenant repairs any damage
to the Premises caused by such removal.

 

-11-



--------------------------------------------------------------------------------

 

Section 7.2. Manner of Alterations. With respect to a “material change,” for the
purpose of permitting Landlord to satisfy itself that the Premises after the
proposed “material change” will comply with the requirements of this Lease,
Tenant shall deliver to Landlord architectural plans and specifications of the
work at least sixty (60) days before the beginning of such change, alteration or
demolition which plans and specifications shall meet the standards set forth in
Section 4.3 hereof. Landlord shall have the right to approve or disapprove said
plans and specifications as set forth in Section 4.3 hereof to the extent
applicable to the portion of said improvements with respect to which action is
being taken pursuant to this Article VII. Thereupon, Tenant shall proceed with
such change or alteration pursuant to the provisions of Sections 4.3, 4.4, 4.5,
4.6(e), 4.7, 4.8, 4.9, 4.10, 4.13 and 4.14 hereof, to the extent applicable to
the portion of said improvements with respect to which action is being taken
pursuant to this Article VII.

 

Section 7.3. No Subordination. In no event shall Landlord be required to
subordinate its fee simple interest in the Premises to the lien of any
encumbrance placed on the Premises in connection with Tenant’s financing of any
such demolition, addition, alteration, or restoration.

 

ARTICLE VIII

 

CONDEMNATION

 

Section 8.1. Definitions. (a) The terms “condemnation,” “any condemnation” or
“condemn” shall mean any taking or takings for any public or quasi-public use
under any governmental law, ordinance or regulation by any right of eminent
domain or by the granting, conveying or private sale pursuant to the threat
thereof, at any time or cumulatively from time to time.

 

(b) The taking of a “substantial portion” of the Premises shall mean the taking
of such portion of the Premises as (i) shall render (as determined by agreement
of both Landlord and Tenant or, failing agreement on the issue, by arbitration
pursuant to Article XVI hereof) the untaken portion of the Premises to be
economically or operationally insufficient to support the operation of a
shopping center comparable to that operated on the Premises prior to such
condemnation or (ii) shall cause the condemned portion of the Land (whether
taken in one or in more than one condemnations since the date hereof) to exceed
twenty-five percent (25%) of the total area of the Land (as it exists on the
date hereof).

 

Section 8.2. Division of Award. (a) If during the term of this Lease, the
Premises, or any portion thereof, are condemned or taken by the United States,
the State of Georgia or any subdivision or municipality thereof, or any
corporation, public or private, or by any other body having the power of eminent
domain, or on behalf of which the power of eminent domain may be exercised, the
court in such condemnation proceedings shall be requested to make separate
awards to Landlord and Tenant as to their respective interests in the Premises,
and Landlord and Tenant agree to request such action by the court. This Section
8.2 (a) shall be construed as superseding any statutory provisions now in force
or hereafter enacted concerning condemnation proceedings to the extent permitted
by law.

 

(b) In the event that Landlord and Tenant are unable to obtain separate awards
with respect to their respective interests in the Premises, then the single
award shall be fairly and equitably apportioned between Landlord and Tenant to
reflect their respective interests in the Premises. The portion of the award to
be received by Landlord shall be based upon the taking of or injury to the fee
simple estate in the Land including the rentals payable hereunder, and there may
be taken into consideration the fact that the buildings and other improvements
on the Land will belong to Landlord upon the expiration of the term of this
Lease. The portion of the award to be received by Tenant shall be based upon the
taking and reduction of Tenant’s leasehold estate created by this Lease, the
taking of any building and other improvements constructed or placed by Tenant on
the Land, loss or interruption of business and the cost of any restoration or
repair necessitated by such taking or condemnation. Such values shall be
determined as of the time of condemnation by agreement of the parties or by
arbitration in the manner set out in Article XVI of this Lease. Landlord and
Tenant agree that, in the event they are unable to obtain separate awards, there
shall be no settlement of any condemnation award or proceeding without the
consent of any leasehold mortgagee, it being understood, however, that any such
leasehold mortgagee shall have rights only in Tenant’s portion of the award.

 

Section 8.3. Condemnation of Less Than a Substantial Portion. If any
condemnation of the Premises results in the taking of less than a substantial
portion of the Premises or if Tenant does not elect to terminate this Lease
following the taking of a substantial portion of the Premises, then this Lease
shall continue in full force and effect; provided, however, that Ground Rental
shall abate in the proportion that the number of square feet of any building
forming a part of the Premises which is taken or is rendered unusable by such
taking and which cannot be replaced bears to the number of square feet contained
in the entire building or group of buildings forming a part of the Premises
immediately prior to such taking. Tenant, with its award and any other necessary
funds of Tenant, shall promptly repair and reconstruct any of the Premises
damaged or diminished by such

 

-12-



--------------------------------------------------------------------------------

 

condemnation so as to provide buildings and improvements on the land of the same
general appearance and quality as prior to such condemnation, unless Tenant
obtains Landlord’s consent to the change in use of the Premises pursuant to
Article IX hereof, and Tenant shall repair and reconstruct and add to the
Parking (if possible) to the extent necessary to provide parking as required by
Article V hereof.

 

Section 8.4. Condemnation of a Substantial Portion. If any condemnation results
in the taking of a substantial portion of the Premises, Tenant may terminate
this Lease within ninety (90) days following such condemnation. If Tenant does
not elect to terminate this Lease, Tenant, with its award and any other
necessary funds of Tenant, shall promptly repair and reconstruct any of the
Premises damaged or diminished by such condemnation so as to provide buildings
and improvements on land of the same general appearance and quality as prior to
such condemnation, unless Tenant obtains Landlord’s consent to the change in use
of the Premises pursuant to Article IX hereof, and Tenant shall repair and
reconstruct and add to the Parking (if possible) to the extent necessary to
provide parking as required by Article V hereof. If Tenant so elects to
terminate this Lease, then the term hereof shall cease as of the date title is
transferred by reason of such proceeding (or sale), and all rentals shall be
paid up to the date of termination, and the parties hereto shall thereupon have
no further obligation to each other hereunder. In such event, all awards payable
to Tenant, as described in Section 8.2 hereof, shall be free from any interest
of Landlord pursuant to the terms of this Lease, and all awards payable to
Landlord, as described in Section 8.2 shall be free from any interest of Tenant
pursuant to the terms of this Lease.

 

Section 8.5. Tenant’s Award in Trust. Unless Tenant terminates this Lease
pursuant to Section 8.4 hereof, all condemnation proceeds payable to Tenant
hereunder shall be paid to permits, licenses, easements and other authorizations
required by any governmental or other body claiming jurisdiction with respect to
any zoning requests or construction work on the Premises, (b) any grants for
easements for electric, telephone, gas, water, sewer, drainage, access and such
other public and private utilities and facilities as may be reasonably necessary
or desirable in the operation of the Premises or any improvements erected
thereon, and (c) any requests for easements or other rights, including air
rights to be obtained from any governmental entity having jurisdiction over the
Premises. Nothing in this Section 9.6, however, shall obligate Landlord to join
in any matter referred to herein which matter (i) is not in accordance with the
final plans and specifications for the Premises approved by Landlord pursuant to
Article IV hereof, (ii) would extend beyond the term of this Lease unless such
matter is in accordance with the final plans and specifications for the Premises
approved by Landlord pursuant to Article IV hereof, or (iii) would, in the
opinion of Landlord’s Engineer, adversely affect the Tower or Transmission
Facilities, including, without limitation, the quality of the signal transmitted
thereby.

 

ARTICLE IX

 

USE

 

Section 9.1. Shopping Center and Parking. Subject in all events to Article VI
hereof, Tenant shall use, operate and manage the premises only as a first-class
retail shopping center (including hotel, motel and related purposes and
incidental office purposes) and shall utilize the Premises for no other purpose
without the prior written consent of Landlord, which shall not be unreasonably
withheld; provided, however, that Landlord’s consent shall not be deemed
unreasonably withheld if withheld because (a) in the opinion of Landlord’s
Engineer, there would be an adverse effect on the Tower or Transmission
Facilities, including, without limitation, the quality of the signal transmitted
thereby, as a result of such proposed use or (b) Tenant refuses to pay a Ground
Rental and/or Percentage Rental, with respect to the use of the part of the
premises proposed to be changed, commensurate with current market rate for such
proposed use in the Atlanta, Georgia metropolitan area.

 

Section 9.2. Governmental Requirements. Tenant shall, at Tenant’s own cost and
expense, obtain any and all licenses and permits necessary for its construction
on, and use of, the Premises. Tenant shall, at its own cost and expense, also
comply with all lawful requirements, rules, regulations and ordinances of all
legally constituted authorities existing from time to time during the term
hereof applicable to the Premises and the use thereof, including, without
limitation, all valid governmental orders and directives for the correction,
prevention and abatement of nuisances in, upon or connected with the Premises;
provided, however, that Tenant, in its discretion, shall have the right in good
faith to contest any such orders or directives, and Tenants shall not be
obligated to comply unless and until such order or directive has been finally
determined to be valid and enforceable.

 

Section 9.3. Abatement and Deleterious Uses. Notwithstanding anything else to
the contrary herein, the parties hereto acknowledge that the broadcasting
operations of Landlord on the Adjoining Land are of overriding importance to all
that is contained herein. If at any time during the term hereof, based on a
report by landlord’s Engineer (unless an emergency exists whereupon no regret by
Landlord’s Engineer is necessary) determines in good faith that the Premises are
being used, or conditions have arisen or been created thereon, in such a way as
to adversely affect Landlord’s interest in or use of the Tower of the
Transmission Facilities for broadcasting purpose, including, without limitation,
the quality of the signal transmitted thereby, or Landlord’s occupancy and quiet
enjoyment of the Tower of the Transmission Facilities, then, subject to the
other terms and provisions of the Lease, Tenant shall, upon receipt of notice
thereof from Landlord, immediately cause such uses to cease and

 

-13-



--------------------------------------------------------------------------------

 

such conditions to be abated or removed at Tenant’s sole cost and expense,
unless the conditions giving rise to such interference were caused by Landlord
or its agents or employees or such conditions relate to matters caused by the
construction of the center of the Parking which had been previously approved by
Landlord in accordance with Section 4.3, in which event such remedial action
shall be at Landlord’s sole cost and expense. Additionally, id Landlord has
given its prior written approval of any specific use being made of the Premises
or any specific equipment being used within the Premises, then Landlord shall
have no right to require Tenant or any subtenant to cease to use the Premises in
such manner.

 

Section 9.4. Name. Tenant shall not use the name “COX”, the letters “WSB”, the
numbers “98” or “750” (or any other call letters or frequency hereafter used by
what is now Radio station WSB) or any combination of same in the name of the
Center and/or the name which Tenant uses for its business on the Premises.

 

Section 9.5. No Discrimination. Tenant covenants, by and for itself, its
successors and assigns, and all persons claiming under or through it that there
shall be no discrimination against or segregation of any person or group of
persons, on account of sex, race, color, creed, national origin, or ancestry in
the leasing, subleasing, transferring, use or enjoyment of the Premises, nor
shall Tenant, or any person claiming under or through Tenant, establish or
permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use of occupancy of tenants,
lessees, sublessees, subtenants or vendees in the Premises; provided, however,
that, in the event Tenant shall violate the provisions of the section 9.5,
Landlord’s sole remedies shall be (a) to enjoy Tenant from the continuation or
repetition of such violation and (b) to sue Tenant for Landlord’s damages
arising out of such violation.

 

Section 9.6. Permits, Licenses and Easements. Landlord agrees, promptly upon
request of Tenant but without cost to landlord to join in (a) any and all
applications for permits, licenses, easements and other authorizations required
by any governmental or other body claiming jurisdiction with respect to any
zoning requests or construction work on the Premises, (b) any grants for
easements for electric, telephone, gas, water, sewer, drainage, access and such
other public and private utilities and facilities as may reasonably necessary or
desirable in the operation of the Premises or any improvements erected thereon,
and (c) any requests for easements or other rights, including air rights to be
obtained from any governmental entity having jurisdiction over the Premises.
Nothing in this Section 9.6, however, shall obligate Landlord to join in any
matter referred to herein which matter (i) is not in accordance with the final
plans and specifications for the Premises approved by Landlord pursuant to
Article IV hereof, (ii) would extend beyond the term of this Lease unless such
matter is in accordance with the final plans and specifications for the Premises
approved by Landlord pursuant to Article IV hereof, or (iii) would, in the
opinion of Landlord’s Engineer, adversely affect the Tower of Transmission
Facilities, including, without limitation, the quality of the signal transmitted
thereby.

 

Section 9.7. No Abandonment. Tenant shall in good faith seek to sublease as much
of the Center as is possible in order to produce maximum Gross Rental Income
from the Premises. In no event shall Tenant abandon the Premises.

 

ARTICLE X

 

MAINTENANCE AND REPAIRS

 

Section 10.1. Tenant’s Obligations. Tenant shall, at all times and at its
expense, keep the Premises in good order, condition, and repair. Landlord shall
not be required to make any repairs or improvements to the Premises during the
term of this Lease or in any manner to supply maintenance for the Premises. If
at any time during the term of this Lease, any addition, alteration, change,
repair, or other work of any nature, structural or otherwise, shall be required
or ordered or become necessary on account of any governmental regulation now in
effect or hereafter adopted, passed, or promulgated or on account of any other
reason with respect to any improvements hereafter placed on the Premises, Tenant
promptly shall make such changes regardless of when the same shall be incurred
or become due, and the entire cost thereof shall be the liability of Tenant; and
in no event shall the Landlord be called upon to contribute thereto or do or pay
for any work of any nature whatsoever on the Premises. All repairs of the
Premises required to be made by Tenant hereunder shall be at least equal in
quality and class to the original work on the Premises performed by Tenant
pursuant to Article IV hereof. Tenant shall perform such maintenance or repair
in such a manner as not to interfere with Landlord’s radio signal transmission
from the Tower and the Transmission Facilities situated on the Adjoining Land or
otherwise interfere with the operation of or damage or disturb the Tower or the
Transmission Facilities, and in such a manner as not to otherwise adversely
affect Landlord’s interest in or use of the Adjoining Land for broadcasting
purposes or Landlord’s occupancy and quiet enjoyment of the Adjoining Land or
any portion thereof.

 

Section 10.2. Landlord’s Rights. In addition to Landlord’s rights under Section
6.7 hereof, Landlord may enter the Premises at reasonable times to inspect the
Premises in order to determine whether Tenant is complying with its obligations
under this Lease and to take any actions authorized pursuant to this Lease,
including but not limited to, Landlord’s self-help remedies contained in Section
15.6, but shall have no obligation to do so. Landlord shall exercise its rights
under this

 

-14-



--------------------------------------------------------------------------------

 

Section 10.2 in such a manner as to limit interference with Tenant’s activities
on the Premises to a level as minimal as is reasonably necessary, considering
the circumstances.

 

ARTICLE XI

 

DAMAGE OR DESTRUCTION

 

Section 11.1. Tenant’s Obligations. In the event of damage to or destruction of
any or all of the improvements constituting a part of the Premises by fire or
other casualty, Tenant covenants immediately to notify Landlord of such damage
or destruction. Notwithstanding such damage or destruction, this Lease shall
continue in full force and effect with no reduction in rentals due hereunder,
and Tenant, at Tenant’s expense, shall promptly repair and restore such
improvements substantially to their condition immediately prior to the casualty.

 

Section 11.2. Manner of Repair and Restoration. For the purpose of permitting
Landlord to satisfy itself that the repair and restoration of the Premises will
comply with the requirements of this Lease, Tenant shall deliver to Landlord
architectural plans and specifications of the work no later than ninety (90)
days following the date Tenant has obtained all necessary permits for said
reconstruction (with Tenant being obligated to apply for such permits promptly
after such damage or destruction and to proceed diligently with such application
process thereafter), which plans and specifications shall meet the standards set
forth in Section 4.3 hereof. Thereupon, Tenant shall diligently proceed with
such repair and restoration pursuant to the provisions of Sections 4.3 (except
as to the dates set forth therein which for the purposes hereof shall be deemed
to be a reasonable time), 4.5, 4.6(e), 4.7, 4.8, 4.10, 4.11, 4.12, 4.13 and 4.14
hereof and shall complete such repair or restoration, subject to postponement by
reason of Unavoidable Delay, no later than twelve (12) months following the
approval by Landlord of said plans and specifications pursuant to Article IV
hereof.

 

Section 11.3. Failure of Tenant to Repair. In the event Tenant shall fail to
complete the repair or restoration of the Premises within one (1) year following
approval by Landlord of the final plans and specifications for such repair and
restoration, then Tenant shall pay over to Landlord, upon demand from time to
time, a sum equal to (i) X divided by 365 multiplied by the number of days from
the expiration of such one (1) year period to the date on which Tenant receives
a certificate of occupancy for the Premises as restored (excluding subtenant
finish work) (the “Delay Period”) multiplied by 1.25, where X= the average
annual Percentage Rental paid by Tenant to Landlord for the two (2) calendar
years immediately preceding the year in which such damage or destruction occurs,
less (ii) the amount of any Percentage Rental actually received by Landlord for
the Delay Period. Landlord and Tenant hereby acknowledge that Landlord’s damages
as a result of Tenant’s failure to complete such work within such time will be
difficult to ascertain and that the aforesaid sum constitutes a reasonable
liquidation thereof. Said sum is intended not as a penalty, but as full
liquidated damages pursuant to Ga. Code Ann. §20-1402. If, however, Tenant shall
fail to complete such repair or restoration work (including failure to complete
caused by the inadequacy of insurance proceeds available for such work) prior to
thirty (30) months following approval by Landlord of the final plans and
specifications for such repair and restoration, such failure shall constitute an
event of default as set forth in Article XV hereof. Upon termination by Landlord
of this Lease pursuant to a default hereunder, and failure by any Leasehold
Mortgagee, as defined in Section 17.1, to exercise its option to enter into a
new lease pursuant to Section 17.3, any insurance monies, together with any and
all interest or earnings thereon, held by Landlord, Tenant or any Leasehold
Mortgagee shall immediately thereupon become the property of Landlord; and
Tenant, or any Leasehold Mortgagee, as the case may be, shall immediately pay
over to Landlord upon demand any such funds, including said interest, then in
its possession, and neither Tenant nor any such Leasehold Mortgagee shall have
any further claim whatsoever to said funds, including said interest.

 

ARTICLE XII

 

INSURANCE

 

Section 12.1. Prior to Construction and During the Term. Upon commencement of
and at all times during the term hereof, Tenant shall obtain and maintain in
effect (or cause to be obtained and maintained in effect):

 

(a) Comprehensive General Liability insurance (including Premises-Operations
Liability, Independent Contractors’ Protective Liability, Contractual Liability
[including liability with respect to any indemnification clause in this lease],
Completed Operations Liability, Broad Form Property Damage coverage; not
excluding “blasting or explosion,” “collapse” or “underground” coverage and also
including all three groups of Personal Injury Liability) against claims for
personal injury, bodily injury, death or property damage, occurring as the
result of the occupancy and use of the Premises or any portion thereof by
Tenant, or any Subtenant (as hereafter defined) of a portion of the Premises, or
as the result of any activities on the Premises by Tenant or any Subtenant or by
the employees, agents or contractors of Tenant or any Subtenant or by the
invitees or licensees of Tenant or any Subtenant or by any other person, or as
the result of any conditions arising on the Premises or created thereon by any
person

 

-15-



--------------------------------------------------------------------------------

 

(including, without limitation, Landlord or the employees or agents of
Landlord), or as the result of ice which has fallen from the Tower or from the
guy cables supporting the Tower, which insurance shall be in such amounts as
may, from time to time, be reasonable in view of the amounts customarily
maintained in connection with development projects substantially similar to the
one contemplated hereunder occurring in the area in which the Premises are
located, but in no event less than Five Hundred Thousand Dollars ($500,000) per
occurrence and per policy year in connection with bodily injury including death,
and Five Hundred Thousand Dollars ($500,000) per occurrence and per policy year
for damage to property, or One Million Dollars ($1,000,000) combined single
limit and in no event less than Five Hundred Thousand Dollars ($500,000) per
policy year for personal injuries; and

 

(b) Excess Liability insurance in such amount as may, from time to time, be
reasonable in view of the amount customarily maintained in connection with
development projects substantially similar to the one contemplated hereunder
occurring in the area in which the Premises are located (with added allowance
for the proximity of the Tower to the Premises), but in no event less than Ten
Million Dollars ($10,000,000) in respect of personal injury, bodily injury,
death and property damage arising out of one occurrence and per policy year.

 

Section 12.2. During Construction. Upon commencement of construction on the
Premises, Tenant shall obtain and maintain in effect (or cause to be obtained
and maintained in effect) with respect to improvements constructed on the
Premises, until their completion, Builders’ Risk insurance on an “All Risks”
basis (excluding the risk of damage to foundations and footings and excluding
the perils of earthquake and flood), in an amount equal to the full cost of the
improvements constructed on the Premises.

 

Section 12.3. After Completion of Construction. Except as otherwise expressly
provided hereinbelow, after the completion of the construction of any
improvements on the Premises, Tenant shall obtain and maintain in effect (or
cause to be obtained and maintained in effect) with respect to such
improvements, until the expiration of the term hereof:

 

(a) Fire, Extended Coverage and Vandalism insurance (excluding the risk of
damage to foundations and footings) in an amount equal to the then full
replacement cost of such improvements;

 

(b) Prior to the installation in such improvements and operation of any steam
boilers and steam piping, Boiler Insurance with respect thereto in such amount
in respect of any one accident as may, from time to time, be reasonable in view
of the amount customarily maintained in connection with development projects
substantially similar to the one contemplated hereunder, occurring in the area
in which the Premises are located, but in no event less than Five Hundred
Thousand Dollars ($500,000); and

 

(c) During any period in which Tenant or any Subtenant conducts or permits
activities or brings, operates or permits equipment on or about the Premises
involving unusual hazards, such unusual hazard insurance as may be reasonably
sufficient to cover the risks incidental to such hazards; provided, however,
that Landlord’s demand for unusual hazard insurance shall not constitute a
waiver of Landlord’s right, if Landlord would otherwise have such right, to
demand the removal, cessation or abatement of such hazards.

 

Section 12.4. Form. All insurance policies maintained by Tenant hereunder shall
be with insurance carriers which have, according to the most current Best’s
Insurance Reports, a general rating of at least “A” and a financial rating of at
least Class 15, and all such policies shall name Landlord (including any holder
of a mortgage or deed to secure debt encumbering Landlord’s interest in the Land
and the Adjoining Land) and Tenant as insured as their respective interests may
appear. Also, all such policies shall provide that no cancellation or nonrenewal
of such policies shall be effective until at least thirty (30) days after
receipt of notice thereof by Landlord and by any holder of a mortgage or deed to
secure debt encumbering Landlord’s interest in the Land and the Adjoining Land.
Further, Tenant shall use its best efforts to obtain policies which provide
(except for a loss under liability policies) that Landlord and Tenant shall
participate in the adjustment of claims. Prior to the time that such policies
are required to be effective hereunder, and thereafter not less than ten (10)
days prior to the expiration dates of the expiring policies required hereunder,
Tenant shall deliver to Landlord, in a form reasonably satisfactory to Landlord,
originals or certified copies of the policies or renewal policies, or
certificates of insurance with respect to such policies, or binders, as the case
may be, required by this Lease.

 

Section 12.5. Waivers of Subrogation. Tenant shall use its best efforts to
obtain from each of the insurers under all policies of insurance required
hereunder a waiver of all rights of subrogation which the insurers under such
policies might otherwise have against Landlord, said waiver to be in writing and
for the express benefit of Landlord.

 

-16-



--------------------------------------------------------------------------------

 

Section 12.6. Effect of Compliance. In no event shall compliance by Tenant with
Sections 12.1 through 12.5 hereof release Tenant from any other obligations of
Tenant under this Lease or be construed as giving Tenant or employees or agents
of Tenant the right to engage in, permit or suffer any activity or conduct
otherwise prohibited by this Lease.

 

Section 12.7. Blanket Policies of Insurance. All insurance policies maintained
by Tenant hereunder may at any time during the term hereof be under blanket
policies of insurance covering liabilities and properties other than those
specified herein and covering insured’s other than Tenant and Landlord, provided
such policies otherwise comply with all the provisions of this Article XII.

 

Section 12.8. Index of Amounts. The amounts of liability and excess liability
insurance required to be maintained by Tenant pursuant to this Article XII shall
be increased at the beginning of each Rental Year hereunder following the first
Rental Year hereunder by multiplying the required amounts in effect on the date
hereof by an amount equal to the “CPI” at the time of such adjustment, divided
by the “CPI” in effect on the date hereof. The term “CPI” as used herein shall
mean “Consumer Price Index, U.S. City Average, All Items (1967 = 100)” issued by
the U.S. Bureau of Labor Statistics; if the Consumer Price Index published by
the U.S. Bureau of Labor Statistics is discontinued, then the Consumer Price
Index published by the U.S. Department of Commerce shall be used; and if the
U.S. Department of Commerce Index is discontinued, then Landlord and Tenant
shall, in good faith, agree on a suitable substitute.

 

Section 12.9. Insurance Proceeds. Landlord (including any holder of a mortgage
or deed to secure debt encumbering Landlord’s interest in the Land and the
Adjoining Land), Tenant and, at the request of Tenant, any Leasehold Mortgagee,
as defined in Article XVII hereof, shall be insured, as their respective
interests may appear, under any policy or policies of insurance required to be
obtained and maintained by Tenant in accordance with this Article XII. Except as
provided in Section 11.3 hereof, the proceeds of any such insurance shall be
payable to Landlord, as trustee for the benefit of Landlord and Tenant, or, if
required by the provisions of any deed to secure debt encumbering the Premises
pursuant to Article XVII hereof, to such Leasehold Mortgage as trustee for the
benefit of Landlord and Tenant. Such funds shall be held in trust for the
purpose of defraying the cost of rebuilding or repairing, as the case may be,
the portion of the Premises so damaged or destroyed. Upon completion of such
rebuilding or repair of the Premises so damaged or destroyed, any unexpended
funds received from such trustee, including any interest thereon, shall inure to
and become the property of Tenant, provided that no default exists hereunder;
provided, further, that the unexpended funds going to Tenant pursuant to this
Section shall constitute “gross proceeds” under Section 3.2(b) hereof.

 

Section 12.10. Obligation of Tenant to Restore. Except as provided in Section
11.3 hereof, all insurance monies resulting from a loss of or damage to the
Premises are to be security for the obligation of Tenant to repair and restore
the Premises, will be held in trust for such purpose and, in the event of a
default hereunder by Tenant and failure of any Leasehold Mortgagee, as defined
in Article XVII hereof, to exercise its right to cure such event of default,
Landlord shall be entitled to an immediate payment of the insurance monies from
the insurance company or any party holding the insurance proceeds as trustee or
otherwise.

 

Section 12.11. Holding of Funds in Trust. Wherever in this Lease Landlord or the
holder of any mortgage, deed to secure debt or other security instrument is
required to hold funds in trust, the following provisions shall apply:

 

(a) Such holder (hereinafter referred to as the “Trustee”) shall hold such funds
in commercial paper investments, U.S. government securities, certificates of
deposit or other interest-bearing investments or accounts.

 

(b) In performing any of its duties hereunder, the Trustee shall not incur any
liability to any one for any damages, losses or expenses, except for willful
default or breach of trust, nor shall it incur any such liability with respect
(i) to any action taken or omitted in good faith upon advice of its counsel or
counsel for Landlord or Tenant given with respect to any questions relating to
the duties and responsibilities of the Trustee under this Lease, or (ii) to any
action taken or omitted in reliance upon any instrument, including but not
limited to any written notice or instruction provided for in this Lease, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
herein, which the Trustee shall in good faith believe to be genuine and to have
been signed or presented by a proper person or persons.

 

(c) Landlord and Tenant hereby agree to indemnify and hold harmless the Trustee
against any and all losses, claims, damages, liabilities and expenses, both
ordinary and extraordinary, including costs of investigation and counsel fees
and disbursements, which may be imposed upon or incurred by the Trustee in
connection with its activities as Trustee hereunder, including, without
limitation, any litigation or other proceeding arising from this Lease or
involving the subject matter hereof, and the Trustee may withhold from any funds
held by it hereunder any amounts for which indemnity is agreed hereunder.

 

-17-



--------------------------------------------------------------------------------

 

(d) In the event of a dispute between any of the parties hereto, the Trustee
shall be entitled to tender into the registry or custody of the Superior Court
of DeKalb County, Georgia, all or any portion of the funds held by it in trust
pursuant to this Lease, together with such pleadings as it deems appropriate,
and shall thereupon be discharged from all further duties and liabilities under
this Lease with respect to such funds.

 

(e) In no event shall the Trustee be responsible for failure to collect
insurance proceeds or any other proceeds which it must hold in trust under this
Lease.

 

(f) Subject to Section 12.11(c) hereof, the Trustee shall disburse funds upon
the written request of any person authorized by Tenant and Landlord.

 

ARTICLE XIII

 

INDEMNIFICATION

 

Tenant agrees to indemnify, hold harmless and defend Landlord from and against
any and all demands, claims and causes of actions for injury to person, loss of
life, damage to or loss of use of property (including, without limitation, the
Adjoining Land or the Land or any portion thereof), from and against any and all
penalties, fines and prosecutions, and from and against any and all suits for
abatement of any public or private nuisance, as well as any costs or expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with any such demand, claim, cause of action, penalty, fine,
prosecution and suit (hereinafter collectively referred to as any “Demands”),
whether or not asserted during or after the term hereof, occurring as the result
of the occupancy and use of the Premises or any portion thereof by Tenant or any
Subtenant, or as the result of any activities on the Premises by Tenant or any
Subtenant or by the employees, representatives, agents or independent
contractors of Tenant or any Subtenant or by the invitees or licensees of Tenant
or any Subtenant or by any other person, or as the result of actions by Landlord
or employees, representatives or agents of Landlord which are made necessary due
to any interference with the operation of the Tower of the Transmission
Facilities or due to damage or disturbance to the same arising out of or in
connection with Tenant’s development of the Land, or as the result of any
conditions arising on the Premises due to any of the foregoing activities or
actions, or as the result of any failure by Tenant to perform or comply with any
of the terms and conditions contained in this Lease or to comply with any
applicable law, statute, charter, ordinance, rule, regulation or requirement of
any governmental authority, whether federal, state, county, city or municipal or
otherwise with respect to the use or occupancy of or activities, actions or
conditions on the Premises, or as the result of the entry by Tenant or any
Subtenant or by the employees, representatives, agents or independent
contractors of Tenant or any Subtenant or by the invitees or licensees of Tenant
or any Subtenant upon the Adjoining Land from the Premises or any portion
thereof (unless at the invitation of Landlord) arising out of or in connection
with Tenant’s development of the Land; provided, however, that Tenant shall not
be obligated to indemnify; hold harmless and defend Landlord against any Demand
arising out of an intentional tort or negligence on the part of Landlord or the
employees, representatives or agents of Landlord. Landlord shall, within fifteen
(15) days after Landlord becomes aware of any Demand, give Tenant written notice
thereof. In the event that Landlord fails, within such period of time, to give
Tenant such notice, such failure shall be deemed to be only a release by
Landlord of those obligations of Tenant hereunder which could have reasonably
been avoided had such notice been duly given. In the event that Tenant fails to
promptly and diligently defend any Demand, Landlord shall be entitled, but not
obligated, to assume the entire defense thereof, and Tenant shall be liable for
all reasonable expenses incurred by Landlord in connection with said defense
(including, without limitation, reasonable attorneys’ fees). Tenant further
agrees to repair any damage to the Premises or any portion thereof, arising out
of any of the causes described above in this Article XIII; provided, however,
that Landlord shall pay or reimburse Tenant for the cost of repairing any such
damage arising out of an intentional tort or negligence on the part of Landlord
or the employees, representatives or agents of Landlord.

 

ARTICLE XIV

 

ASSIGNMENT AND SUBLETTING

 

Section 14.1. Permitted Subleases. (a) Tenant shall have the right, at any time
during the term hereof, to sublet any portion of the Premises to subtenants or
permit any portion of the Premises to be occupied or used by licensees or
concessionaires (herein such sublessees, licensees or concessionaires are
collectively referred to as “Subtenants”). For purposes hereof, a Subtenant
shall be deemed to include a subtenant of part (but not all) of the Land for the
purpose of constructing a free-standing building on a portion of the Land, such
subtenant being hereinafter referred to as a “Freestanding Subtenant;” provided,
however, that the right of Tenant to sublet to a Freestanding Tenant shall be
subject to the provisions of Section 14.3 hereof, except for the first sentence
thereof.

 

-18-



--------------------------------------------------------------------------------

 

(b) If an event of default, as defined in this Lease, shall occur while the
Premises or any part thereof be subleased, Landlord in addition to any other
remedies herein provided or provided by law, shall have the right (while such
event of default remains uncured) to collect directly from any and all
Subtenants all rents becoming due to Tenant under such sublease and apply such
rent against any sums due to Landlord by Tenant hereunder. No direct collection
by Landlord from any such Subtenant shall be construed to constitute a novation
or release of Tenant from the further performance of any of Tenant’s obligations
hereunder. It is understood and agreed, however, that the provisions of this
Article XIV and the provisions of Section 15.5 hereof notwithstanding, if this
Lease is terminated prior to the expiration date hereof provided in Section 1.3,
any permitted sublease then in existence of space in excess of 5,000 square feet
or with a term in excess of ten(10) years or with respect to which such
Subtenant has expended in excess of $50.00 per square foot for subtenant
improvements shall continue as if said Subtenant had entered into a Lease or
operating agreement with the Landlord on the same terms and conditions as those
contained in said Subtenant’s agreement with Tenant, provided only that such
Subtenent(s) attorn to Landlord.

 

Section 14.2. Tenant’s Covenants with Respect to Subleases. Tenant hereby agrees
that all subleases shall be subject to the terms and conditions of this Lease to
the extent applicable to such subleased space, including, without limitation,
the provisions of Article IV (except all of Section 4.6 other than Section
4.6(e) and the provisions of Article VI hereof. Tenant further agrees that
Tenant shall not collect more than one (1) month’s rent in advance under any
sublease, not including any security deposit.

 

Section 14.3. Assignment by Tenant. (a) Subject to Section 14.3(b) hereof and
Tenant’s right to sublet a portion of the Premises to a Freestanding Tenant,
Tenant shall not have any right to assign its interest in this Lease or the
Premises prior to completion of the development contemplated by Article IV
hereof, except for an assignment to a leasehold mortgagee as security for its
loan. At any time after such completion, however, in addition to Tenant’s right
to assign as security its interest in this Lease or the Premises or any portion
thereof under Section 17.1 hereof, Tenant shall have the right otherwise to
assign all of such interest, if Tenant obtains Landlord’s prior written approval
thereof, which approval shall not be unreasonably withheld. Such assignment
shall be reasonable if (a) Landlord is reasonably satisfied that such assignee
has sufficient financial capacity and management expertise to enable it to
comply with each and every obligation of Tenant hereunder and (b) such assignee
of Tenant assumes all of Tenant’s obligations hereunder; provided, however that
Landlord may disapprove any prospective assignee whose contemplated uses of the
Premises would not, in the good faith determination of Landlord or Landlord’s
Engineer, meet the requirements and conditions set forth in Articles VI and IX
hereof; provided further that, notwithstanding any such assignment, Tenant shall
not be released from its liability, if any, for the obligations of the Tenant
hereunder.

 

(b) Landlord’s consent to an assignment of Tenant’s interest hereunder shall not
be necessary if the assignment is to a partnership or other entity in which
Tenant or the principals of Tenant retain an ownership interest (determined
without regard to income, loss or cash preferences acquired by other owners) of
at least fifty percent (50%).

 

Section 14.4. Assignment by Landlord. Landlord shall have the right, at all
times during the term hereof, to hypothecate, encumber or assign (as security or
otherwise) its interests in the Premises and the Adjoining Land or any portion
thereof; provided, however, that Landlord shall not encumber any such interest
unless the holder of such encumbrance agrees to accept such assignment or
encumbrance subject to Landlord’s obligations under this Lease and agrees to
recognize Tenant’s right, title and interest in the Premises. If Landlord
assigns its interest hereunder (other than as security) to any assignee who does
not propose to use the Adjoining Land for broadcasting purposes, such assignment
shall terminate Landlord’s rights set forth in Article VI and Section 9.3
hereof.

 

ARTICLE XV

 

DEFAULT – FORFEITURE – TERMINATION

 

Section 15.1. Equitable Relief. This lease is granted on the condition that, if
an event of default, as defined in Section 15.2, shall occur and if a default
shall thereafter occur in accordance with the terms and provisions hereof, this
Lease may be terminated by Landlord as hereinafter provided in Section 15.4
hereof, and Landlord may, in addition to any other remedies at law or in equity
provided elsewhere in this Lease, enjoin Tenant from the continuation or
repetition of any such event of default.

 

Section 15.2. Event of Default. (a) There shall be an event of default as herein
defined if and when

 

(i) there shall have been a failure by Tenant to pay Ground Rental or Percentage
Rental to Landlord pursuant to the terms hereof;

 

(ii) there shall have been a failure by Tenant to pay as required herein any
item of additional rent; or

 

-19-



--------------------------------------------------------------------------------

 

(iii) Tenant shall fail to keep, observe, perform, carry out and execute in
every particular the covenants, agreements, obligations and conditions set out
in this Lease.

 

(b) Before a default shall ripen from or out of any of the foregoing events of
default, Tenant and any Leasehold Mortgagee shall have been given:

 

(i) A notice in writing of the failure to pay, when due, any amounts due
hereunder at least ten (10) days in advance of the effective date of a default;
or

 

(ii) A notice in writing of any other event of default hereunder, setting forth
the manner in which such event of default may be cured, at least thirty (30)
days in advance of the effective date of a default; provided, however, if the
event of default cannot be cured within said thirty (30) day period, such event
of default shall not ripen into a default hereunder if Tenant commences to cure
said event within said thirty (30) day period and diligently proceeds to cure
such event within a reasonable time thereafter.

 

(c) The acceptance of rent or other performance while such default exists shall
not constitute a waiver of Landlord’s right to terminate pursuant to Section
15.4 hereof as to any subsequent failure to so observe or perform the
obligations of Tenant hereunder.

 

Section 15.3. Cure by Leasehold Mortgagee. Notwithstanding anything else herein,
if an event of default shall have occurred, in addition to any Leasehold
Mortgagee’s rights under Section 17.3 hereof, the Leasehold Mortgagee shall have
the right to cure such event of default on behalf of Tenant prior to the time
that Landlord has terminated this Lease pursuant to Section 15.4 hereof and any
such party electing so to cure shall give Landlord immediate written notice of
its intent so to cure.

 

Section 15.4. Landlord’s Rights Upon Default. A default as defined in Section
15.2 of this Lease having occurred, then and in any such event Landlord shall
have the right, at its election, to pursue either of the following remedies, but
not before five (5) days following the giving of an additional notice to Tenant:

 

(a) As Tenant’s legal representative, without terminating this Lease, to enter
upon, take possession of and rent the Premises at the best price obtainable by
reasonable effort without advertisement and by private negotiations and for any
term and on such conditions as Landlord deems proper. Upon each such reletting,
all rentals received by Landlord shall be applied first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any loss and expense of such reletting, including brokerage fees
and attorneys fees and costs of any alterations or repairs; third, to the
payment of rent due and unpaid hereunder; and the residue, if any, shall be held
by Landlord and applied in payment of future rent as the same may become due and
payable hereunder.

 

(b) To terminate this Lease by written notice which notice shall state the date
as of which this Lease is thereby terminated, which date shall not be earlier
than the date of such notice, and to enter into and upon the Premises and take
possession of the same, and the Landlord may hold and retain the said Premises
as of its first or former estate. The election by Landlord to pursue the remedy
set forth in Section 15.4(a) above shall in no way preclude Landlord from
thereafter exercising its right to terminate this Lease pursuant to this Section
15.4(b).

 

Section 15.5. Effect of Termination. Except as provided in Section 14.1(b)
hereof, upon the termination of this Lease by Landlord pursuant to Sections 11.4
or 15.4 hereof, all rights of the Tenant, and of all persons whomsoever claiming
by through or under Tenant, whether by grant, assignment, deed to secure debt,
mortgage, deed of trust, sublease, foreclosure proceedings or other conveyance
or encumbrance, to the Premises, and any fixtures attached thereto, shall
eoinstanti, wholly cease and terminate, except as provided in Article XVII
hereof; and the Premises, and any improvements and fixtures attached thereto
shall thence-forward constitute and belong to and be the absolute property of
the Landlord, the Landlord’s successors or assigns, without further act or
conveyance, and without liability to make compensation to the Tenant or to
anyone whatever, and free and discharged from this Lease and all and every lien,
encumbrance and charge of any character created or attempted to be created by
the Tenant at any time. It is further expressly understood and agreed that upon
termination of this Lease by Landlord pursuant to Section 15.4 hereof, the
rights of Tenant, or any affiliate, joint venturer, partner, or shareholder
thereof, to any fee, commission or similar compensation for the procurement of
any sublease of all or part of the Premises shall wholly cease and terminate,
and Landlord shall be released and relieved from any further liability
whatsoever therefor.

 

Section 15.6. Performance of Tenant’s Obligations By Landlord. (a) In addition
to Landlord’s rights pursuant to Section 6.7 hereof, if Tenant fails to perform
any covenant or agreement contained in this Lease, Landlord may, in addition to
any other remedies at law or in equity or elsewhere in this Lease provided,
immediately or at any time thereafter upon ten (10) days prior written notice to
Tenant perform the same for the account of Tenant. If Landlord does so and
thereby incurs

 

-20-



--------------------------------------------------------------------------------

 

expense or liability or pays out money or if Landlord should be compelled to pay
any monies, penalties, fines or damages or incurs any liability because of any
default on Tenant’s part, then and in any or either of such events the monies,
penalties, fines or damages so paid and the expenses and liabilities so incurred
shall constitute additional rent due hereunder, for the purpose of this Article
XV. Tenant agrees that neither the Landlord nor any person acting on its behalf
shall be liable for any loss or damage resulting to Tenant by the exercise of
the rights granted under this Section 15.6.

 

(b) If Landlord under any provisions of this Lease exercises any option or right
conferred upon it to expend monies or incur expenses or liabilities and such
monies and expenses or the cost of discharging such liabilities are under the
provisions of this Lease to be paid by or charged against the Tenant, such
monies and expenses and costs incurred shall also constitute additional rent due
hereunder, for the purposes of this Article XV.

 

(c) If Landlord reasonably expends any money for attorneys’ fees, costs and
expenses in any proceedings growing out of or occasioned by a default of Tenant
under the provisions of this Lease, such money so expended shall also constitute
additional rent due hereunder, for the purposes of this Article XV.

 

ARTICLE XVI

 

ARBITRATION

 

If the parties are unable to agree on any matter which, in accordance with the
terms of this Lease, is to be settled by arbitration, then such arbitration
proceeding shall be conducted in the following manner:

 

(a) A party shall notify the other in writing of the exact matter in dispute and
of the name of the arbitrator appointed by the party giving such notice. Within
fifteen (15) days after receipt of such notice, the party so receiving it shall,
in writing, notify the other party of an arbitrator appointed by it. Within
thirty (30) days after the appointment of the second arbitrator, the arbitrators
so appointed shall determine the matter in dispute or, failing so to do, shall
jointly appoint a third arbitrator. If the two arbitrators are unable to
determine the matter in dispute or agree upon a third arbitrator within thirty
(30) days after the appointment of the second arbitrator, then both parties or
either of them shall immediately, by petition of the Senior Judge of the
Superior Court of DeKalb County, Georgia, request the appointment of five (5)
persons, each of whom shall be qualified to serve as a third arbitrator, and
none of whom shall have any interest in or be in any way affiliated with or
related to either party as a stockholder, officer, employee, or agent of any
party or a relative of any such person. From the five (5) persons thus
appointed, Landlord and Tenant shall, within fifteen (15) days after such
appointment, alternately strike two names each, Tenant striking one first. The
remaining person shall act as the third arbitrator. If either party shall fail
or refuse to appoint an arbitrator within the time provided, then the other
party shall be entitled to appoint an arbitrator for such party failing or
refusing to appoint an arbitrator, and any arbitrator so appointed shall be
considered as having been appointed by the party so failing or refusing to
appoint an arbitrator. If either party shall fail or refuse within the time
provided to strike from the list of the five (5) persons appointed by the court
as set forth above, the other party shall proceed to select the third arbitrator
from said list.

 

(b) After a third arbitrator has been appointed as provided above, the
arbitrators shall hold such meetings as any party may reasonably request and, at
such meetings, hear and consider any evidence which a party desires to present.
Within thirty (30) days after the appointment of the third arbitrator, the
arbitrators shall make their determinations.

 

(c) All determinations made by the arbitrators shall be in writing, signed by at
least two arbitrators and shall be a condition precedent to the institution of
legal proceedings in a court of law by either party.

 

(d) Each party shall pay the fees and expenses of the arbitrator appointed by
it. The fees and expenses of the third arbitrator shall be divided equally
between Landlord and Tenant.

 

ARTICLE XVII

 

LEASEHOLD MORTGAGE

 

Section 17.1. Right to Encumber. (a) Tenant shall have the right during the term
hereof to encumber by deed to secure debt, mortgage, deed of trust, or other
instrument in the nature thereof as security for any debt, all of Tenant’s
right, title and interest hereunder in all respects, however, subordinate and
inferior to Landlord’s rights, title, privileges, liens, and interest as
provided in this Lease; provided, however, that said deed to secure debt,
mortgage, deed of trust or other instrument in the nature thereof shall contain
a clause or clauses to the effect that it conveys to the mortgagee, trustee or
grantee (herein referred to as “Leasehold Mortgagee”) as the case may be, and to
the holder of any security issued thereunder, no rights in the Premises

 

-21-



--------------------------------------------------------------------------------

 

greater than or extending beyond the rights of Tenant under this Lease, and that
such deed to secure debt, mortgage, deed of trust or other instrument in the
nature thereof shall be subject to all and each of the rights of Landlord herein
and to all and each of the conditions, covenants, agreements, and obligations
contained in this Lease.

 

(b) Landlord and Tenant recognize that certain minor changes in the language of
this Lease may be requested by such Leasehold Mortgagee, and Landlord agrees to
cooperate with Tenant in any negotiations with such Leasehold Mortgagee and to
make such changes hereto which Landlord considers in good faith not to be
harmful or disadvantageous to its interests hereunder.

 

Section 17.2. Notice to Landlord. If at any time, and from time to time after
the execution and recording in the Office of the Clerk of Superior Court of
DeKalb County, Georgia, of any such deed to secure debt, mortgage, deed of
trust, or other instrument in the nature thereof encumbering Tenant’s rights,
title and interest hereunder, the Leasehold Mortgagee shall notify the Landlord
in writing that such deed to secure debt, mortgage, deed of trust of other
instrument in the nature thereof has been given and executed by the Tenant and
shall at the same time furnish the Landlord with the address to which it desires
copies of notices to be mailed, Landlord hereby agrees that it will mail to such
party at the address so given a duplicate copy of any and all notices in writing
which the Landlord may, from time to time, give or serve upon the Tenant under
the terms of this Lease. It is understood and agreed that no notice by Landlord
to Tenant hereunder shall be deemed to have been duly given unless and until a
copy thereof has been duly given to the holder of any leasehold mortgage as
provided above. So long as there exists any unpaid loan secured by a leasehold
mortgage encumbering all or any part of the Premises but in all events subject
to Landlord’s rights under Article XV hereof, Landlord hereby agrees that
Landlord will not accept a surrender of the Premises or a cancellation of this
Lease from Tenant prior to the expiration or the termination of this Lease,
without the written consent of the holder of such loan and leasehold mortgage.
Additionally, no Leasehold Mortgagee shall become personally liable to perform
the obligations of Tenant hereunder. In the event a Leasehold Mortgagee succeeds
by foreclosure or deed in lieu of foreclosure to Tenant’s interest in this
Lease, said Leasehold Mortgagee shall have the right to assign its interest
hereunder without the restrictions set forth in Section 14.3 hereof, and in the
event of said assignment, it shall have no continuing liability hereunder.

 

Section 17.3. Right of Leasehold Mortgagee to Cure. To the extent that Tenant
may grant the right to any such Leasehold Mortgagee, such Leasehold Mortgagee
may, at its option at any time before this Lease shall have been terminated, pay
any amount or do any act or thing required of the Tenant by the terms of this
Lease; and all payments so made and all acts or things so done and performed by
any such mortgagee shall be as effective to prevent a forfeiture of the rights
of the Tenant hereunder as if done or performed by Tenant instead of by such
Leasehold Mortgagee. Such Leasehold Mortgagee may, in addition, at its option,
to the extent Tenant may grant the right, enter into a new lease with Landlord;
provided, however, that Landlord shall receive written notice of the exercise of
the aforesaid option within thirty (30) days from the termination of this Lease
pursuant to a default hereunder. In order for such written notice to remain
effective such Leasehold Mortgagee shall pay to Landlord all amounts accrued and
then due and owing to Landlord under this Lease, but for such termination,
together with the reasonable expenses incurred by Landlord in terminating this
Lease, plus Monthly Ground Rental next coming due, within ten (10) days of
receipt by such Mortgagee of written notice from Landlord of amounts payable as
aforesaid; provided, however, that any payments required of Leasehold Mortgagee
in connection with said new lease shall be reduced by net income collected by
Landlord during the period for which it is entitled to collect rental income
directly from Subtenants. In the event any Leasehold Mortgagee exercises such
option then such Mortgagee and Landlord shall thereupon have the obligation to
enter into such new lease within thirty (30) days after the date on which notice
of exercise is received by Landlord. Such Leasehold Mortgagee shall reimburse
Landlord for all expenses, including reasonable attorneys’ fees actually
incurred in connection with the execution of such new lease. Such new lease
shall be effective as of the date of termination of this Lease, shall be for a
term corresponding with the remainder of the initial term hereunder, and shall
be for the same Ground Rental and Percentage Rental and upon the same covenants,
agreements, terms, conditions, provisions and limitations as this Lease, and
shall in all respects be identical to this Lease except for the date thereof,
the commencement of the initial term thereunder and the designation of the
parties thereto. Any Leasehold Mortgagee entering into such new lease, as lessee
thereunder, shall thereupon acquire all of the rights and assume all of the
obligations hereunder of Tenant. Upon the execution and delivery of any such new
lease in accordance with the provisions hereof, any and all subleases which
theretofore may have been assigned and transferred to Landlord as a result of
the termination of this Lease shall thereupon be assigned and transferred
without recourse by Landlord to the Tenant under such new lease.

 

-22-



--------------------------------------------------------------------------------

 

ARTICLE XVIII

 

TITLE TO IMPROVEMENTS

 

Section 18.1. During the Term. Notwithstanding any other provisions of this
Lease, the Center, the Parking and all other improvements erected on the
Premises and all alterations, additions, equipment and fixtures built, made, or
installed by Tenant in, on, under, or to the Center and the Parking or elsewhere
on the Premises shall be the sole property of Tenant (except for any auxiliary
part of the Tower located on the Land) until the expiration or other termination
of the term hereof for any reason whatsoever.

 

Section 18.2. Following the Term. (a) The Center, the Parking and all of said
other improvements and all of said alterations, additions, equipment, and
fixtures (including, without limitation, such items as air conditioning
equipment, boilers, furnaces, ducts, elevators escalators, and lighting
fixtures) shall be deemed to be and shall automatically become the property of
Landlord, without cost or charge to Landlord, upon the expiration or other
termination of the term hereof for any reason whatsoever.

 

(b) Tenant may, at any time prior to the expiration or other termination of this
Lease and if not in default hereunder, remove from the Premises any and all
equipment or fixtures which Tenant has furnished or installed, provided that
Tenant shall repair any damage to the Premises caused by the removal of such
fixtures or equipment and provided further that Tenant shall not remove any such
equipment or fixtures (such as air conditioning equipment, boilers, furnaces,
ducts, elevators, escalators, and lighting fixtures) which are necessary to the
operation of the Center.

 

ARTICLE XIX

 

SURRENDER OF PREMISES

 

Tenant shall, on or before the last day of the term hereof or on the sooner
termination hereof, peaceably and quietly leave, surrender, and yield up unto
Landlord the Premises together with all alterations, additions, improvements,
equipment, and fixtures (including air conditioning equipment, boilers,
furnaces, ducts, elevators, escalators, and lighting fixtures) which may on that
day be in or on the Premises, in good order and repair, ordinary wear and tear,
obsolescence and acts of God, excepted. All such operating equipment, computers,
moveable machinery, and other personal property shall be removed by Tenant on or
before the last day of the term hereof, and all such property not so removed by
Tenant shall be deemed abandoned by Tenant and conveyed to Landlord.

 

ARTICLE XX

 

ESTOPPEL CERTIFICATES

 

Landlord and Tenant agree that any time and from time to time upon not less than
twenty (20) days’ prior written notice by the other or upon request from any
Leasehold Mortgagee, Landlord or Tenant will execute, acknowledge, and deliver
to the other or to such Leasehold Mortgagee a statement in writing certifying
(a) that this lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect as
modified, with such modifications being identified); (b) the date to which the
rental and other charges have been paid; and (c) that, so far as the certifier
knows, if such be the case, there is no default, set-off, defense or other claim
against Landlord (or if so, specify the nature of same ) under the provisions of
this Lease. It is intended that any such statement may be relied upon by any
person proposing to acquire Landlord’s, Tenant ‘s or Leasehold Mortgagee’s
interest, as the case may be, in this Lease or any prospective mortgagee or
assignee of any mortgage, deed to secure debt, deed of trust, or other
instrument in the nature thereof upon such interest.

 

ARTICLE XXI

 

MISCELLANEOUS

 

Section 21.1. Notices. All notices required or permitted to be given to Landlord
hereunder shall conspicuously bear the legend “NOTICE UNDER COX-CROW GROUND
LEASE” on the notice itself and on the envelope containing the notice, and
shall, until contrary instructions are given to Tenant in writing, be
effectively given to Landlord when delivered by hand or mailed by registered or
certified mail, return receipt requested, to Landlord, 1601 West Peachtree
Street Road, N.E., Atlanta, Georgia 30309, Attention: Michael J. Faherty, with
copies to each of the Executive Vice President and the Secretary of Landlord.
All notices required or permitted to be given to Tenant hereunder shall
conspicuously bear the legend

 

-23-



--------------------------------------------------------------------------------

 

“NOTICE UNDER COX-CROW GROUND LEASE” on the notice itself and on the envelope
containing the notice, and shall, until contrary instructions are given to
Landlord in writing, be effectively given when mailed by registered or certified
mail, return receipt requested, to Tenant, 100 Galleria Parkway, N.W. Suite
1000, Atlanta, Georgia 30339, Attention: Allen K. Meredith.

 

Section 21.2. Time of Essence. Time is of the essence of this Lease.

 

Section 21.3. No Waste. Tenant will neither commit nor permit waste upon the
Premises, except as hereinabove expressly permitted.

 

Section 21.4. Holding Over. If Tenant remains in possession after the expiration
of the term of this Lease without any written agreement of the parties, there
shall be no renewal of this lease by operation of law, and Tenant shall be
deemed to occupy the Premises as a tenant at sufferance that is terminable upon
one day’s notice from Landlord. In said event, Tenant shall pay a rental at a
rate equal to double the sum of the Ground Rental plus double the average annual
Percentage Rental paid by Tenant during the final three (3) years of the term of
this Lease.

 

Section 21.5. Waiver. No failure of Landlord to exercise any power given
Landlord hereunder or to insist upon strict compliance by Tenant with its
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof shall constitute a waiver of Landlord’s right to demand exact
compliance with the terms hereof.

 

Section 21.6. Severability. If any term, covenant, or condition of this Lease or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term, covenant, or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby; and
each term, covenant, or condition of this Lease shall be valid and be enforced
to the fullest extent permitted by law.

 

Section 21.7. Rights Cumulative. All rights, powers and privileges conferred
herein upon the parties shall be cumulative but not restrictive to those given
by law.

 

Section 21.8. Entire Agreement. This lease contains the entire agreement of the
parties hereto and no representations, inducements, promises or agreements, oral
or otherwise, between the parties not embodied herein shall be of any force or
effect.

 

Section 21.9. Successors and Assigns. The terms of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto, their respective
heirs, personal representatives, successors, and assigns.

 

Section 21.10. Governing Law. This lease shall be governed by the laws of the
State of Georgia.

 

Section 21.11. Counterparts. This lease may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute but one and the same instrument.

 

Section 21.12. Relationship of Parties. No relationship exists between Landlord
and Tenant other than landlord and tenant, and the parties hereto expressly
declare that, in connection with the activities and operations contemplated by
this Lease, they are neither partners or joint venturers, nor does a
debtor-creditor, principal-agent or any other relationship, except as aforesaid,
exist between them.

 

Section 21.13. Personal Liability of Tenant. Anything herein to the contrary
notwithstanding, Tenant or Tenant’s heirs, legal representatives, successors or
assigns shall be personally liable and Landlord shall have the right to seek a
personal judgment against said parties only as to rent or other obligations of
Tenant occurring prior to the fifth (5th) anniversary of the date of substantial
completion of the construction of the Center and Parking, with substantial
completion being evidenced by a certificate of occupancy for the Premises
(excluding the subtenant finish work) issued with respect to the Premises by an
appropriate governmental entity. After the fifth (5th) anniversary of such date
of substantial completion, any claim, demand or course of action by Landlord
against Tenant resulting from Tenant’s failure to comply with the terms and
conditions of this lease shall be enforceable solely against Tenant’s interest
in the Premises and in this lease, it being intended that no other assets or
property of Tenant shall be subject to levy or sale, or otherwise be subject to
any judgment, liability or decree, based upon any claim, demand or course of
action above-described.

 

Section 21.14. Non-Merger. There shall be no merger of this Lease, or of the
leasehold estate created hereby, with a fee estate in and to the Premises by
reason of the fact that this Lease, or the leasehold estate created thereby, or
any interest in either such estate, may be held directly or indirectly by or for
the account of any person who shall own the fee estate in

 

-24-



--------------------------------------------------------------------------------

 

and to the Premises or any portion thereof, and no such merger shall occur
unless and until all persons at the time having an interest in this Lease or the
leasehold estate, including any leasehold mortgagees and the holder of any
mortgage upon the fee estate in and to the Premises, shall join in a written
instrument effecting such merger.

 

Section 21.15. Sale by Landlord. At such time as Landlord may wish to sell its
interest in the Land or the Adjoining Land, Landlord agrees to notify Tenant of
its desire or intention to do so, and Tenant may submit a proposal to Landlord
with respect to Tenant’s purchase of the Land or the Adjoining Land which
proposal Landlord may accept or reject.

 

Section 21.16. Memorandum of Lease. Each of the parties hereto agrees that it
will promptly execute in form appropriate for recording and will cause to be
recorded a short form memorandum of the Ground Lease Agreement satisfactory in
form and substance and in manner of recordation to the other party.

 

-25-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord, acting by and through its duly authorized
officers, has caused these presents to be executed and its corporate seal to be
hereunto affixed, and Tenant, acting by and through its duly authorized general
partners, has hereunto set its hand and affixed its seal on the day, month, and
year first above written.

 

       

LANDLORD:

       

COX COMMUNICATIONS, INC.

Signed, sealed, and delivered in the presence of:

     

By

 

/s/    JON W. WERLY JR         

--------------------------------------------------------------------------------

       

Its:

 

Vice President

/s/    JM. JERST

--------------------------------------------------------------------------------

           

Unofficial Witness

     

Attest:

 

/s/    RAYMOND J. TUCKER

--------------------------------------------------------------------------------

       

Its:

 

SECRETARY

           

[CORPORATE SEAL]

/s/    JANICE W. WARD

--------------------------------------------------------------------------------

           

Notary Public

                   

TENANT:

       

CROW-ATLANTA RETAIL LTD.

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    ALLEN K. MEREDITH         

--------------------------------------------------------------------------------

           

Allen K. Meredith

General Partner

/s/    JM. JERST

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    JANICE W. WARD

--------------------------------------------------------------------------------

           

Notary Public

           

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    J. DONALD CHILDRESS         

--------------------------------------------------------------------------------

           

J. Donald Childress

General Partner

/s/    KENNETH HINES

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    LAUREN LEER MUR

--------------------------------------------------------------------------------

           

Notary Public

           

Notary Public, Georgia, State at Large

           

My Commission Expires Feb. 16, 1986

           

 

-26-



--------------------------------------------------------------------------------

 

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    GARY SHAFER         

--------------------------------------------------------------------------------

           

Gary Shafer

General Partner

/s/    BARBARA WILLIAMS

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    MARIA BURNS

--------------------------------------------------------------------------------

           

Notary Public

           

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    HARLAN R. CROW         

--------------------------------------------------------------------------------

           

Harlan R. Crow

General Partner

/s/    BARBARA WILLIAMS

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    MARIA BURNS

--------------------------------------------------------------------------------

           

Notary Public

           

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    J. MCDONALD WILLIAMS         

--------------------------------------------------------------------------------

           

J. McDonald Williams

General Partner

/s/    BARBARA WILLIAMS

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    MARIA BURNS

--------------------------------------------------------------------------------

           

Notary Public

           

Signed, sealed, and delivered in the presence of:

     

By:

 

/s/    JOEL C. PETERSON         

--------------------------------------------------------------------------------

           

Joel C. Peterson

General Partner

/s/    BARBARA WILLIAMS

--------------------------------------------------------------------------------

           

Unofficial Witness

                         

/s/    MARIA BURNS

--------------------------------------------------------------------------------

           

Notary Public

           

 

-27-



--------------------------------------------------------------------------------

 

STATE OF GEORGIA

 

[SEAL]

COUNTY OF DEKALB

   

 

AMENDMENT TO GROUND LEASE AGREEMENT

 

THIS AMENDMENT TO GROUND LEASE AGREEMENT, entered into this 27th day of April,
1983, by and between COX COMMUNICATIONS, INC., a Georgia corporation (formerly
Cox Broadcasting Corporation) (hereinafter referred to as “Landlord”), and
CROW-ATLANTA RETAIL, LTD., a Texas limited partnership, whose sole general
partners are Allen K. Meredith, J. Donald Childress, Gary Shafer, Harlan R.
Crow, J. McDonald Williams, and Joel C. Peterson (hereinafter referred to as
“Tenant”).

 

W I T N E S S E T H   THAT:

 

WHEREAS, Landlord and Tenant entered into that certain Ground Lease Agreement,
dated October 4, 1982 (hereinafter referred to as the “Lease”);

 

WHEREAS, Landlord and Tenant wish to amend the Lease, as more particularly
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

 

Each term contained in this Amendment, when used herein with an initial capital
letter, shall have the same meaning as ascribed to it in the Lease.

 

2.

 

Section 3.1(e) of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

(e) For the fifty-first (51st) Rental Year through the end of the term hereof,
Tenant shall pay an annual Ground Rental equal to twelve percent (12%) of the
appraised value of the Land, determined pursuant to Section 3.12 hereof;
provided, however, that the Ground Rental due pursuant to this Section 3.1(e)
shall not be less than the Ground Rental due pursuant to Section 3.1(d) hereof
nor more than twice the annual Ground Rental due pursuant to Section 3.1(d)
hereof.

 

3.

 

Section 4.3(b) of the Lease is hereby deleted, and the following is substituted
in lieu thereof:

 

(b) On or before sixty (60) days following the date hereof, Tenant shall submit
to Landlord for Landlord’s approval, preliminary plans and specifications for
the construction of the Center and the Parking; provided, however, that if a
portion of the Center and/or the Parking is to be accomplished by a subtenant in
accordance with Section 4.12 and Article XIV hereof, the submission of the
preliminary plans and specifications with respect to such portion of the Center
shall not be required until thirty (30) days after the date of execution of such
sublease, but in no event shall the date of completion of construction set forth
in Section 4.3(f) hereof be postponed by the provisions of this sentence. Within
thirty (30) days following receipt by Landlord of said preliminary plans and
specifications from either Tenant or a subtenant, Landlord shall notify Tenant
of Landlord’s approval or disapproval of said preliminary plans and
specifications. Any notice of disapproval shall set forth the grounds for such
disapproval. Subject to Section 4.3(d) hereof, following Landlord’s first or any
subsequent disapproval, Tenant shall elect (i) to submit revised plans and
specifications or (ii) unless the disapproval is because of the adverse effect,
in the opinion of Landlord’s Engineer, which an item in said plans and
specifications will have on the Tower, the Transmission Facilities or Landlord’s
existing transmission facilities on the Land, to give notice contesting the
reasonableness of Landlord’s disapproval. The contest of reasonableness shall be
determined by a Board of Arbitrators selected in the manner governed by the
rules set forth in Article XVI hereof. If the reasonableness of Landlord’s
disapproval is sustained, Tenant shall perform as set forth in (i) above; if not
sustained, the plans and specifications submitted shall be considered approved.



--------------------------------------------------------------------------------

 

4.

 

Section 4.3(f) of the Lease is hereby deleted, and the following is substituted
in lieu thereof:

 

(f) Subject to postponement because of Unavoidable Delay, construction on the
Center and the Surface Parking shall be commenced no later than sixty (60) days
after the approval by Landlord of final plans and specifications or sixty (60)
days after the resolution of any dispute described above, whichever is later,
and shall be completed (that is, a certificate of occupancy being issued by the
appropriate governmental entity for the Premises, excluding subtenant finish
work) on or before June 30, 1984, provided, however, that in the event any
Leasehold Mortgagee shall foreclose upon Tenant’s interest hereunder pursuant to
the terms of any mortgage, deed of trust, deed to secure debt, or other
encumbrance on Tenant’s leasehold estate hereunder or in the event any Leasehold
Mortgagee shall, pursuant to Section 17.3 hereof, enter into a new lease with
Landlord following a default by Tenant hereunder, such completion date shall be
extended for a period equal to the number of days from the occurrence of
Tenant’s default under such instrument until the date on which such lienholder
takes possession of the Premises, whether before or after the actual
foreclosure.

 

5.

 

Section 4.6(d) of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

(d) If Tenant has not obtained or accomplished the respective items referred to
in Sections 4.6(a), 4.6(b) and 4.6(c) hereof on or before January 1, 1985, March
1, 1985 or January 1, 1985, respectively, then, at any time on or before January
15, 1985, March 15, 1985 or January 15, 1985, respectively, Landlord shall have
the option to terminate this Lease and all obligations thereafter accruing;
provided, however, that if Tenant closes the Construction Loan on the Premises
referred to in Section 4.6 (a) on or before March 1, 1985, then such act shall
in and of itself terminate Landlord’s right to terminate this Lease on account
of Tenant’s failure to obtain the licenses, permits or authorizations referred
to in Section 4.6(c) hereof. The Land shall thereupon be surrendered to Landlord
in the same condition as on the date hereof, and this Lease shall thereupon
terminate. In such event, Tenant shall deliver to Landlord immediately upon such
termination copies of all preliminary and/or final plans ordered by Tenant.

 

6.

 

Section 6.7 of the Lease is hereby deleted in its entirety, and the following is
substituted in lieu thereof:

 

Section 6.7. Landlord’s Right of Entry and Repair. In the event that any part of
the guy cables or guy anchors supporting the Tower, any part of the copper
ground wire radials referred to in Section 6.3 hereof, any part of the
transmission lines referred to in Section 6.4 hereof or any other component
related to Landlord’s broadcasting operations from the Tower and Transmission
Facilities is situated upon or lies within the Land, then Landlord shall have
the right to enter upon the Land at all times, at Landlord’s expense, to
maintain, repair or replace such part, including, without limitation, (a) the
right to break up the paving of the Parking in order to repair any underground
cable systems used in connection with the Tower or the Transmission Facilities
and (b) the right to enter into or upon any buildings comprising a part of the
Center which serve as support for the guy cables supporting the Tower to repair
or replace same. In the event that any damage to such part arises by reason of
casualty referred to in Article XI hereof or by reason of an action by Tenant,
Tenant shall be obligated to pay or reimburse Landlord for the cost of any
reasonably necessary repair or replacement of such part; provided, however, that
Tenant shall not be obligated to repair or replace any such part if the damage
thereto arises out of negligence on the part of Landlord or the employees,
representatives or agents of Landlord or is the result of mere deterioration. In
the event any Leasehold Mortgagee-shall have succeeded by foreclosure or deed in
lieu of foreclosure to Tenant’s leasehold estate hereunder or in the event any
Leasehold Mortgagee has, pursuant to Section 17.3 hereof, entered into a new
lease with Landlord following a default by Tenant hereunder, such obligation to
pay or reimburse Landlord in the event such damage arises by reason of casualty
referred to in Article XI hereof shall be limited to the extent of actual
recovery under policies of insurance required pursuant to Article XII hereof,
provided the insurance required by Article XII is then in full force and effect.

 

7.

 

Section 8.2(b) of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

(b) In the event that Landlord and Tenant are unable to obtain separate awards
with respect to their respective interests in the Premises, then the single
award shall be fairly and equitably apportioned between Landlord and Tenant to
reflect their respective interests in the Premises. Subject to Section 8.4
hereof, the portion of the award to be received by



--------------------------------------------------------------------------------

Landlord shall be based upon the taking of or injury to the fee simple estate in
the Land including the rentals payable hereunder, and there may be taken into
consideration the fact that the buildings and other improvements on the Land
will belong to Landlord upon the expiration of the term of this Lease. Subject
to Section 8.4 hereof, the portion of the award to be received by Tenant shall
be based upon the taking and reduction of Tenant’s leasehold estate created by
this Lease, the taking of any building and other improvements constructed or
placed by Tenant on the Land, loss or interruption of business and the cost of
any restoration or repair necessitated by such taking or condemnation. Such
values shall be determined as of the time of condemnation by agreement of the
parties or by arbitration in the manner set out in Article XVI of this Lease.
Landlord and Tenant agree that, in the event they are unable to obtain separate
awards, there shall be no settlement of any condemnation award or proceeding
without the consent of any leasehold mortgagee, it being understood, however,
that any such leasehold mortgagee shall have rights only in Tenant’s portion of
the award.

 

8.

 

Section 8.3 of the Lease is hereby deleted in its entirety, and the following is
substituted in lieu thereof:

 

Section 8.3. Condemnation of Less Than a Substantial Portion. (a) If any
condemnation of the Premises results in the taking of less than a substantial
portion of the Premises or if Tenant does not elect to terminate this Lease
following the taking of a substantial portion of the Premises, then this Lease
shall continue in full force and effect; provided, however, that Ground Rental
shall abate in the proportion that the reasonable value of any building, or
portion thereof, forming a part of the Premises which is taken or is rendered
unusable by such taking and which cannot be replaced bears to the reasonable
value of the entire building or group of buildings forming a part of the
Premises immediately prior to such taking. Tenant, with its award and any other
necessary funds of Tenant, shall promptly repair and reconstruct any of the
Premises damaged or diminished by such condemnation so as to provide buildings
and improvements on the land of the same general appearance and quality as prior
to such condemnation, unless Tenant obtains Landlord’s consent to the change in
use of the Premises to the extent required by Article IX hereof, and Tenant
shall repair and reconstruct and add to the Parking (if possible) to the extent
necessary to provide parking as required by Article V hereof. Such obligation to
repair and reconstruct shall be binding on any Leasehold Mortgagee which has
succeeded to Tenant’s interest hereunder by foreclosure or deed in lieu of
foreclosure or which has entered into a new lease with Landlord following a
default by Tenant hereunder, only to the extent the costs of such reconstruction
or repairs are covered by Tenant’s portion of the condemnation award; provided,
however, that in such event, such Leasehold Mortgagee-shall thereafter use the
Premises (or the portion thereof which has been restored) only for such purposes
and in such a manner as not to be in default under this Lease.

 

(b) If Landlord and Tenant are unable to agree on either or both of the
reasonable value of any building or portion thereof forming a part of the
Premises which has been taken or has been rendered unusable by a taking and
which cannot be replaced and/or the reasonable value of the entire building or
group of buildings forming a part of the Premises immediately prior to such
taking, then such values shall be determined in the manner provided in Article
XVI of this Lease.

 

9.

 

Section 8.4 of the Lease is hereby deleted in its entirety, and the following is
substituted in lieu thereof:

 

Section 8.4. Condemnation of a Substantial Portion. If any condemnation results
in the taking of a substantial portion of the Premises, Tenant may, with the
prior written consent of any Leasehold Mortgagee then holding a lien or
encumbrance on Tenant’s leasehold estate hereunder, give written notice to
Landlord, within ninety (90) days following receipt by Tenant of notice of such
condemnation, of Tenant’s election to terminate this Lease. If Tenant does not
elect to terminate this Lease, Tenant, with its award and any other necessary
funds of Tenant, shall promptly repair and reconstruct any of the Premises
damaged or diminished by such condemnation so as to provide buildings and
improvements on land of the same general appearance and quality as prior to such
condemnation, unless Tenant obtains Landlord’s consent to the change in use of
the Premises to the extent required by Article IX hereof, and Tenant shall
repair and reconstruct and add to the Parking (if possible) to the extent
necessary to provide parking as required by Article V hereof. Such obligation to
repair and reconstruct shall not be binding on any Leasehold Mortgagee which has
succeeded to Tenant’s interest hereunder by foreclosure or deed in lieu of
foreclosure or which has entered into a new lease with Landlord following a
default by Tenant hereunder, to the extent the costs of such reconstruction or
repairs are not covered by Tenant’s portion of the condemnation award; provided,
however, that in such event, such Leasehold Mortgagee shall thereafter use the
Premises (or the portion thereof which has been restored) only for such purposes
and in such a manner as not to be in default under this Lease. If Tenant so
elects to terminate this Lease, then the term hereof



--------------------------------------------------------------------------------

shall cease as of the date title is transferred by reason of such proceeding (or
sale), and all rentals shall be paid up to the date of termination, and the
parties hereto shall thereupon have no further obligation to each other
hereunder, except that, in addition to that portion of the condemnation award
awarded for such taking which is payable to Landlord pursuant to the terms of
Section 8.2(a) or 8.2(b), as the case may be, any portion of said total
condemnation award which is attributable to the cost of repair and/or
restoration of the Premises necessitated by such taking and to the taking of any
building or any other improvements constructed or placed on the Land shall be
the property of Landlord immediately upon such termination by Tenant or by
Leasehold Mortgagee, as the case may be, with any portion of said total
condemnation award which is attributable to the taking and reduction of Tenant’s
leasehold estate created by this Lease and to the loss or interruption of
Tenant’s business on the Premises to be the property of Tenant, regardless of
whether Landlord and Tenant (or Leasehold Mortgagee) have received or are to
receive separate awards or have received or are to receive one award. If Tenant
or Leasehold Mortgagee, as the case may be, has already received such portion of
the condemnation award attributable to the cost of repair and reconstruction,
Tenant or Leasehold Mortgagee, as the case may be, shall deliver such portion of
the award to Landlord together with its notice of termination hereof. Subject to
the immediately previous two (2) sentences, upon such termination all awards
payable to Tenant, as described in Section 8.2 hereof, shall be free from any
interest of Landlord pursuant to the terms of this Lease, and all awards payable
to Landlord, as described in Section 8.2, shall be free from any interest of
Tenant pursuant to the terms of this Lease.

 

10.

 

Section 8.5 of the Lease is hereby deleted in its entirety, and the following is
substituted in lieu thereof:

 

Section 8.5. Tenant’s Award in Trust. Unless Tenant terminates this Lease
pursuant to Section 8.4 hereof, all condemnation proceeds payable to Tenant
hereunder shall be paid to Landlord or, if required by any Leasehold Mortgagee
under any leasehold deed of trust, mortgage, or deed to secure debt entered into
by Tenant pursuant to Article XVII hereof in favor of any commercial or savings
bank, trust company, savings and loan institution, pension or union fund
insurance company, or any lending institution whose loans on real estate are
regulated by law, to such Leasehold Mortgage to be held in trust as security for
the obligation, if any, of Tenant to repair and reconstruct the Premises.

 

11.

 

Section 9.1 of the Lease is hereby deleted in its entirety, and the following is
substituted in lieu thereof:

 

Section 9.1. Allowed Uses. Subject to the provisions of this Lease, including,
without limitation, Article VI hereof, Tenant may use, operate and manage the
Premises for any lawful purpose, it being the parties’ intent, however, for the
Premises to be used initially as a first-class retail shopping center (including
hotel, motel and related purposes and incidental office purposes). In connection
with any change in use of the Premises from use as a first-class retail shopping
center (including hotel, motel and related purposes and incidental office
purposes), the following conditions shall be prerequisites to such a change of
use:

 

(a) Tenant shall give Landlord written notice of such proposed change at least
one hundred twenty (120) days prior to the date of such proposed change;

 

(b) In the opinion of Landlord’s Engineer, there shall be no adverse effect on
the Tower or the Transmission Facilities by such proposed use, including,
without limitation, an adverse effect on the quality of the signal transmitted
thereby as a result of such proposed use;

 

(c) Tenant shall comply with the provisions of Article VII hereof; and

 

(d) Tenant shall agree pursuant to an amendment to this Ground Lease Agreement
to pay a Ground Rental and/or Percentage Rental with respect to the use of the
Premises, or a portion thereof, proposed to be changed, commensurate with the
current market rental rate for such proposed use in the Atlanta, Georgia
metropolitan area, it being understood, however; that in no event shall the
aggregate amount of such Ground Rental and Percentage Rental be less than the
average total rent (including Ground Rental and Percentage Rental) payable by
Tenant to Landlord for the five (5) full calendar years immediately preceding
the date of such proposed change.



--------------------------------------------------------------------------------

 

12.

 

Section 12.2 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 12.2. During Construction. Upon commencement of construction on the
Premises, Tenant shall obtain and maintain in effect (or cause to be obtained
and maintained in effect) with respect to improvements constructed on the
Premises, until their completion, Builders’ Risk insurance on an “All Risks”
basis (excluding the risk of damage to foundations and footings and excluding
the perils of earthquake and flood, but including the risk of damage to the guy
anchors supporting the Tower, any part of the copper wire radials referred to in
Section 6.3 hereof, any part of the transmission lines referred to in Section
6.4 hereof, or any component related to Landlord’s broadcasting operations from
the Tower and Transmission Facilities which is situated upon or lies within the
Land), in an amount equal to the full replacement cost of the improvements
constructed on the Premises.

 

13.

 

Section 12.3(a) of the Lease is hereby deleted in its entirety, and the
following is substituted in lieu thereof:

 

(a) Fire, Extended Coverage and Vandalism insurance (excluding the risk of
damage to foundations and footings, but including the risk of damage to the guy
cables or guy anchors supporting the Tower, any part of the copper wire radials
referred to in Section 6.3 hereof, any part of the transmission lines referred
to in Section 6.4 hereof, or any component related to Landlord’s broadcasting
operations from the Tower and Transmission Facilities which is situated upon or
lies within the Land) in an amount equal to the then full replacement cost of
such improvements;

 

14.

 

Section 12.4 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 12.4. Form. All insurance policies maintained by Tenant hereunder shall
be with insurance carriers which have, according to the most current Best’s
Insurance Reports, a general rating of at least “A” and a financial rating of at
least Class 15, and-all such policies shall name Landlord (including any holder
of a mortgage or deed to secure debt encumbering Landlord’s interest in the Land
and the Adjoining Land) and Tenant (including any Leasehold Mortgagee) as
insured as their respective interests may appear. Also, all such policies shall
provide that no cancellation or nonrenewal of such policies shall be effective
until at least thirty (30) days after receipt of notice thereof by Landlord and
by any holder of a mortgage or deed to secure debt encumbering Landlord’s
interest in the Land and the Adjoining Land. Further, Tenant shall use its best
efforts to obtain policies which provide (except for a loss under liability
policies) that Landlord and Tenant shall participate in the adjustment of
claims. Prior to the time that such policies are required to be effective
hereunder, and thereafter not less than ten (10) days prior to the expiration
dates of the expiring policies required hereunder, Tenant shall deliver to
Landlord, in a form reasonably satisfactory to Landlord, originals or certified
copies of the policies or renewal policies, or certificates of insurance with
respect to such policies, or binders, as the case may be, required by this
Lease.

 

15.

 

Section 12.9 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 12.9. Insurance Proceeds. Landlord (including any holder of any future
mortgage or deed to secure debt hereafter encumbering Landlord’s interest in the
Land and the Adjoining Land), Tenant and any Leasehold Mortgagee shall be
insured, as their respective interests may appear, under any policy or policies
of insurance required to be obtained and maintained by Tenant in accordance with
this Article XII. Except as provided in Section 11.3 hereof, the proceeds of any
such insurance shall be payable to Landlord, as trustee for the benefit of
Landlord and Tenant, or, if required by the provisions of any deed to secure
debt encumbering the Premises pursuant to Article XVII hereof, to such Leasehold
Mortgage as trustee for the benefit of Landlord and Tenant. Such funds shall be
held in trust for the purpose of defraying the cost of rebuilding or repairing,
as the case may be, the portion of the Premises so damaged or destroyed. Upon
completion of such rebuilding or repair of the Premises so damaged or destroyed,
any unexpended funds received from such trustee, including any interest thereon,
shall inure to and become the property of Tenant, provided that no default
exists hereunder; provided, further, that the unexpended funds going to Tenant
pursuant to this Section shall constitute “gross proceeds” under Section 3.2(b)
hereof.



--------------------------------------------------------------------------------

 

16.

 

Section 14.3 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 14.3. Assignment by Tenant. (a) Subject to Section 14.3(b) hereof and
Tenant’s right to sublet a portion of the Premises to a Freestanding Tenant,
Tenant shall not have any right to assign its interest in this Lease or the
Premises prior to completion of the development contemplated by Article IV
hereof, except for an assignment to a Leasehold Mortgagee as security for its
loan. At any time after such completion, however, in addition to Tenant’s right
to assign as security its interest in this Lease or the Premises or any portion
thereof under Section 17.1 hereof, Tenant shall have the right otherwise to
assign all of such interest, if Tenant obtains Landlord’s prior written approval
thereof, which approval shall not be unreasonably withheld. Such assignment
shall be reasonable if (a) Landlord is reasonably satisfied that such assignee
has sufficient financial capacity and management expertise to enable it to
comply with each and every obligation of Tenant hereunder and (b) such assignee
of Tenant assumes all of Tenant’s obligations hereunder; provided, however that
the foregoing shall be deemed to impose personal liability upon Tenant or such
assignee of Tenant for the obligations of Tenant under this Lease only to the
extent provided in Section 21.13 hereof; provided, further, that Landlord may
disapprove any prospective assignee whose contemplated uses of the Premises
would not, in the good faith determination of Landlord or Landlord’s Engineer,
meet the requirements and conditions set forth in Articles VI and IX hereof;
provided further that, notwithstanding any such assignment, Tenant shall not be
released from its liability, if any, for the obligations of the Tenant
hereunder.

 

(b) Landlord’s consent to an assignment of Tenant’s interest hereunder shall not
be necessary if the assignment is to a partnership or other entity in which
Tenant or the principals of Tenant retain an ownership interest (determined
without regard to income, loss or cash preferences acquired by other owners) of
at least fifty percent (50%).

 

17.

 

Section 15.2(b)(i) of the Lease is hereby deleted in its entirety, and the
following is substituted in lieu thereof:

 

(i) A notice in writing of the failure to pay, when due, any amounts due
hereunder, at least ten (10) days in advance of the effective date of a default;
or

 

18.

 

Section 15.3 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 15.3. Cure by Leasehold Mortgagee. Notwithstanding anything else herein,
if an event of default shall have occurred, in addition to any Leasehold
Mortgagee’s rights under Section 17.3 hereof, the Leasehold Mortgagee shall have
the right to cure such event of default on behalf of Tenant prior to the time
that Landlord has terminated this Lease pursuant to Section 15.4 hereof, and any
such party electing so to cure shall give Landlord immediate written notice of
its intent so to cure.

 

19.

 

Section 15.4 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 15.4. Landlord’s Rights Upon Default. A default as defined in Section
15.2 of this Lease having occurred, then and in any such event Landlord shall
have the right, at its election, to pursue either of the following remedies, but
not before five (5) days following the giving of additional notices to Tenant
and any Leasehold Mortgagee:

 

(a) As Tenant’s legal representative, without terminating this Lease, to enter
upon, take possession of and rent the Premises at the best price obtainable by
reasonable effort without advertisement and by private negotiations and for any
term and on such conditions as Landlord deems proper. Upon each such reletting,
all rentals received by Landlord shall be applied first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any loss and expense of such reletting, including brokerage fees
and attorneys fees and costs of any alterations or repairs; third, to the
payment of rent due and unpaid hereunder; and the residue, if any, shall be held
by Landlord and applied in payment of future rent as the same may become due and
payable hereunder.



--------------------------------------------------------------------------------

 

(b) To terminate this Lease by written notice which notice shall state the date
as of which this Lease is thereby terminated, which date shall not be earlier
than the date of such notice, and to enter into and upon the Premises and take
possession of the same, and the Landlord may hold and retain the said Premises
as of its first or former estate. The election by Landlord to pursue the remedy
set forth in Section 15.4(a) above shall in no way preclude Landlord from
thereafter exercising its right to terminate this Lease pursuant to this Section
15.4(b).

 

20.

 

Section 17.1(a) of the Lease is hereby deleted, and the following is substituted
in lieu thereof:

 

Section 17.1. Right to Encumber. (a) Tenant shall have the right during the term
hereof to encumber by deed to secure debt, mortgage, deed of trust, or other
instrument in the nature thereof as security for any debt, all of Tenant’s
right, title and interest hereunder in all respects, however, subordinate and
inferior to Landlord’s rights, title, privileges, liens, and interest as
provided in this Lease; provided, however, that said deed to secure debt,
mortgage, deed of trust or other instrument in the nature thereof shall contain
a clause or clauses to the effect that it conveys to the mortgagee, trustee or
grantee (herein referred to as “Leasehold Mortgagee”) as the case may be, and to
the holder of any security issued thereunder, no rights in the Premises greater
than or extending beyond the rights of Tenant under this Lease, and that such
deed to secure debt, mortgage, deed of trust or other instrument in the nature
thereof shall be subject to all and each of the rights of Landlord herein and to
all and each of the conditions, covenants, agreements, and obligations contained
in this Lease. Landlord hereby covenants that any mortgage or deed to secure
debt encumbering Landlord’s interest in the Land shall be subject to the rights
of Tenant and any Leasehold Mortgagee under this Lease.

 

21.

 

Section 17.2 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 17.2. Notice to Landlord. If at any time, and from time to time after
the execution and recording in the Office of the Clerk of Superior Court of
DeKalb County, Georgia, of any such deed to secure debt, mortgage, deed of
trust, or other instrument in the nature thereof encumbering Tenant’s rights,
title and interest hereunder, the Leasehold Mortgagee shall notify the Landlord
in writing that such deed to secure debt, mortgage, deed of trust of other
instrument in the nature thereof has been given and executed by the Tenant and
shall at the same time furnish the Landlord with the address to which it desires
copies of notices to be mailed, Landlord hereby agrees that it will mail to such
party at the address so given a duplicate copy of any and all notices in writing
which the Landlord may, from time to time, give or serve upon the Tenant under
the terms of this Lease. It is understood and agreed that no notice by Landlord
to Tenant hereunder shall be deemed to have been duly given unless and until a
copy thereof has been duly given to the holder of any leasehold mortgage as
provided above. So long as there exists any unpaid loan secured by a leasehold
mortgage encumbering all or any part of the Premises but in all events subject
to Landlord’s rights under Article XV hereof, Landlord hereby agrees that
Landlord will neither modify or amend this Lease in any respect nor accept a
surrender of the Premises or a cancellation of this Lease from Tenant prior to
the expiration or the termination of this Lease, without the written consent of
the holder of such loan and leasehold mortgage. Additionally, no Leasehold
Mortgagee shall become personally liable to perform the obligations of Tenant
hereunder, whether such Leasehold Mortgagee shall have succeeded by foreclosure
or deed in lieu of foreclosure to Tenant’s leasehold estate hereunder or such
Leasehold Mortgagee has, pursuant to Section 17.3 hereof, entered into a new
lease with Landlord following a default by Tenant hereunder. In the event a
Leasehold Mortgagee-succeeds by foreclosure or deed in lieu of foreclosure to
Tenant’s interest in this Lease or in the event such Leasehold Mortgagee has,
pursuant to Section 17.3 hereof, entered into a new lease with Landlord
following a default by Tenant hereunder, said Leasehold Mortgagee (but only said
Leasehold Mortgagee) shall have the right to assign its interest hereunder
without the restrictions set forth in Section 14.3 hereof, and in the event of
said assignment, it shall have no continuing liability hereunder.

 

22.

 

Section 17.3 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 17.3. Right of Leasehold Mortgagee to Cure. Any Leasehold Mortgagee may,
at its option at any time before this Lease shall have been terminated, pay any
amount or do any act or thing required of the Tenant by the terms of this Lease;
and all payments so made and all acts or things so done and performed by any
such mortgagee shall



--------------------------------------------------------------------------------

be as effective to prevent a forfeiture of the rights of the Tenant hereunder as
if done or performed by Tenant instead of by such Leasehold Mortgagee. Any such
Leasehold Mortgagee may, in addition, at its option, enter into a new lease with
Landlord; provided, however, that Landlord shall receive written notice of the
exercise of the aforesaid option within thirty (30) days from the termination of
this Lease pursuant to a default hereunder. In order for such written notice to
remain effective such Leasehold Mortgagee shall pay to Landlord all amounts
accrued and then due and owing to Landlord under this Lease, but for such
termination, together with the reasonable expenses incurred by Landlord in
terminating this Lease, plus Monthly Ground Rental next coming due, within ten
(10) days of receipt by such Mortgagee of written notice from Landlord of
amounts payable as aforesaid; provided, however, that any payments required of
Leasehold Mortgagee in connection with said new lease shall be reduced by net
income collected by Landlord during the period for which it is entitled to
collect rental income directly from Subtenants. In the event any Leasehold
Mortgagee exercises such option then such Mortgagee and Landlord shall thereupon
have the obligation to enter into such new lease within thirty (30) days after
the date on which notice of exercise is received by Landlord. Such Leasehold
Mortgagee shall reimburse Landlord for all expenses, including reasonable
attorneys’ fees actually incurred in connection with the execution of such new
lease. Such new lease shall be effective as of the date of termination of this
Lease, shall be for a term corresponding with the remainder of the initial term
hereunder, and shall be for the same Ground Rental and Percentage Rental and
upon the same covenants, agreements, terms, conditions, provisions and
limitations as this Lease, and shall in all respects be identical to this Lease
except for the date thereof, the commencement of the initial term thereunder and
the designation of the parties thereto. Any Leasehold Mortgagee entering into
such new lease, as lessee thereunder, shall thereupon acquire all of the rights
and assume all of the obligations hereunder of Tenant, except as otherwise
specifically provided in this Lease. Upon the execution and delivery of any such
new lease in accordance with the provisions hereof, any and all subleases which
theretofore may have been assigned and transferred to Landlord as a result of
the termination of this Lease shall thereupon be assigned and transferred
without recourse by Landlord to the Tenant

 

23.

 

Section 21.13 of the Lease is hereby deleted in its entirety, and the following
is substituted in lieu thereof:

 

Section 21.13. Personal Liability of Tenant. Anything herein to the contrary
notwithstanding, Tenant or Tenant’s heirs, legal representatives, successors or
assigns (but not any Leasehold Mortgagee which has succeeded to Tenant’s
interest hereunder by foreclosure or deed in lieu of foreclosure or which has
entered into a new lease with Landlord following a default by Tenant hereunder)
shall be personally liable and Landlord shall have the right to seek a personal
judgment against said parties only as to rent or other obligations of Tenant
occurring prior to the fifth (5th) anniversary of the date of substantial
completion of the construction of the Center and Parking, with substantial
completion being evidenced by a certificate of occupancy for the Premises
(excluding the subtenant finish work) issued with respect to the Premises by an
appropriate governmental entity. After the fifth (5th) anniversary of such date
of substantial completion, any claim, demand or course of action by Landlord
against Tenant resulting from Tenant’s failure to comply with the terms and
conditions of this Lease shall be enforceable solely against Tenant’s interest
in the Premises and in this Lease, it being intended that no other assets or
property of Tenant shall be subject to levy or sale, or otherwise be subject to
any judgment, liability or decree, based upon any claim, demand or cause of
action above-described.

 

24.

 

Item 10 contained in Exhibit “C” to the Lease is hereby deleted in its entirety,
and the following is substituted in lieu thereof:

 

10. Easement for ingress and egress contained in Warranty Deed, dated December
18, 1970, from Cox Broadcasting Corporation to The First National Bank of
Atlanta, recorded in Deed Book 2610, Page 560, aforesaid records.

 

25.

 

Item 14 contained in Exhibit “C” to the Lease is hereby deleted in its entirety,
and the following is substituted in lieu thereof:

 

14. Easement for slope, drainage and driveway contained in Right-of-Way Deed,
dated April 22, 1971, from Cox Broadcasting Corporation to State Highway
Department of Georgia, recorded in Deed Book 2645, Page 314, aforesaid records.



--------------------------------------------------------------------------------

 

26.

 

Except as specifically amended by the aforesaid provisions, the Lease shall
remain effective as originally drawn, and the parties hereto hereby ratify and
confirm the Lease, as amended hereby, in all respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, acting by and through its duly authorized
officers, has caused these presents to be executed and its corporate seal to be
hereunto affixed, and Tenant, acting by and through its duly authorized general
partners, has caused these presents to be executed under seal on the day, month,
and year first above written.

 

       

LANDLORD:

   

Signed, sealed and delivered in the presence of:

     

COX COMMUNICATIONS, INC.

   

/s/    DAVID L. COKE

--------------------------------------------------------------------------------

     

  By:

 

/s/    JAMES W. WESLEY        

--------------------------------------------------------------------------------

   

Unofficial Witness

         

James W. Wesley, Jr.,

Vice President

   

/s/    JANICE W. WARD        

--------------------------------------------------------------------------------

     

  Attest:

 

/s/    RAYMOND J. TUCKER      

--------------------------------------------------------------------------------

   

Notary Public

         

Raymond J. Tucker,

Secretary

   

My Commission Expires:         

 

 

--------------------------------------------------------------------------------

         

[CORPORATE SEAL]

   

[NOTARIAL SEAL]

                       

TENANT

   

Signed, sealed and delivered in the presence of:

     

CROW-ATLANTA RETAIL, LTD.

   

/s/    CHARLES N. WOOD

--------------------------------------------------------------------------------

     

By:

 

/s/    ALLEN K. MEREDITH

--------------------------------------------------------------------------------

 

(SEAL)

Unofficial Witness

         

Allen K. Meredith,

General Partner

   

/s/    SUE ALDELIN

--------------------------------------------------------------------------------

               

Notary Public

               

My Commission Expires:

           

June 30, 1984

--------------------------------------------------------------------------------

[NOTARIAL SEAL]

               

Signed, sealed and delivered in the presence of:

           

/s/    JENNIFER J. HAELSON

--------------------------------------------------------------------------------

Unofficial Witness

     

By:

 

/s/    J. DONALD CHILDRESS

--------------------------------------------------------------------------------

J. Donald Childress,

General Partner

 

(SEAL)

/s/    DIANA C. DAVIE

--------------------------------------------------------------------------------

               

Notary Public

               

My Commission Expires:

               

Notary Public, Georgia, State at Large

               

My Commission Expires Apr. 11, 1984

--------------------------------------------------------------------------------

[NOTARIAL SEAL]

               



--------------------------------------------------------------------------------

 

Signed, sealed and delivered in the presence of:

               

/s/    SUE EDWARDS

--------------------------------------------------------------------------------

     

By:

 

    /s/    GARY SHAFER

--------------------------------------------------------------------------------

 

(SEAL)

Unofficial Witness

         

Gary Shafer

General Partner

   

/s/    MAURICE MARRIS

--------------------------------------------------------------------------------

               

Notary Public

               

My Commission Expires:

               

12-31-84

--------------------------------------------------------------------------------

               

[NOTARIAL SEAL]

               

Signed, sealed and delivered in the presence of:

               

/s/    DEBBIE GILL

--------------------------------------------------------------------------------

     

By:

 

    /s/    HARLAN R. CROW

--------------------------------------------------------------------------------

 

(SEAL)

Unofficial Witness

         

Harlan R. Crow

General Partner

   

/s/    SUE EDWARDS

--------------------------------------------------------------------------------

               

Notary Public

               

My Commission Expires:

               

9-17-84

--------------------------------------------------------------------------------

[NOTARIAL SEAL]

               

Signed, sealed and delivered in the presence of:

               

/s/    DEBBIE GILL

--------------------------------------------------------------------------------

     

By:

 

    /s/    J. MCDONALD WILLIAMS

--------------------------------------------------------------------------------

 

(SEAL)

Unofficial Witness

         

J. McDonald Williams,

General Partner

   

/s/    SUE EDWARDS

--------------------------------------------------------------------------------

               

Notary Public

               

My Commission Expires:

               

9-17-84

--------------------------------------------------------------------------------

               

[NOTARIAL SEAL]

               

 



--------------------------------------------------------------------------------

 

Signed, sealed and delivered in the presence of:

               

/s/    SUE EDWARDS

--------------------------------------------------------------------------------

               

Unofficial Witness

               

/s/    KAREN L. JMAY

--------------------------------------------------------------------------------

     

By:

 

    /s/    JOEL C. PETERSON

--------------------------------------------------------------------------------

 

(SEAL)

Notary Public

         

Joel C. Peterson

General Partner

   

My Commission Expires:

               

8-24-85

--------------------------------------------------------------------------------

               

[NOTARIAL SEAL]

               



--------------------------------------------------------------------------------

 

STATE OF GEORGIA

 

COUNTY OF DEKALB

 

SECOND AMENDMENT TO GROUND LEASE AGREEMENT AND ASSIGNMENT

 

This SECOND AMENDMENT TO GROUND LEASE AGREEMENT AND ASSIGNMENT is entered into
as of the 27th day of December, 1984 between and among COX COMMUNICATIONS, INC.,
a Georgia corporation (“Landlord”); CROW-ATLANTA RETAIL, LTD., a Texas limited
partnership whose sole general partners are Allen K. Meredith, J. Donald
Childress, Gary Shafer, Harlan R. Crow, J. McDonald Williams and Joel C.
Peterson (“Tenant Assignor”); and ATLANTA NORTHLAKE ASSOCIATES, a Texas limited
partnership whose sole general partner is Crow-Atlanta Retail, Ltd., a Texas
limited partnership (“Tenant Assignee”).

 

STATEMENT OF BACKGROUND

 

Landlord and Tenant Assignor entered into a certain Ground Lease Agreement,
dated October 4, 1982, which was amended by virtue of that certain Amendment to
Ground Lease Agreement dated April 27, 1983 (collectively the “Ground Lease”).
The parties wish to further amend the Ground Lease as more particularly set
forth herein. Furthermore, the parties wish to provide for an assignment of the
Tenant’s interest under the Ground Lease from Tenant Assignor to Tenant
Assignee, together with the assignment by Tenant Assignor to Tenant Assignee of
the landlord’s interest in various subleases, leases or space leases relating to
the property described in the Ground Lease. This Second Amendment to Ground
Lease Agreement and Assignment is being entered into to accomplish the
foregoing.

 

STATEMENT OF AGREEMENT

 

For and in consideration of the mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending the Statement of Background made
herein to be an integral part hereof, Landlord, Tenant Assignor and Tenant
Assignee have agreed and do hereby agree as follows:

 

1. Each term contained in this Second Amendment to Ground Lease Agreement and
Assignment, when used herein with an initial capital letter and not otherwise
defined herein, shall have the same meaning ascribed to it in the Ground Lease.

 

2. Landlord and Tenant Assignor agree that the Ground Lease shall be amended in
the following respect: the Land described on Exhibit “A” to the Ground Lease is
hereby deleted in its entirety and in lieu thereof the Land subject to the
Ground Lease shall be the real property described on Exhibit “A”, attached
hereto and by reference made a part hereof, the same being a more particular
description of said real property.

 

3. Tenant Assignor hereby assigns, transfers, sets over and conveys absolutely
unto Tenant Assignee all of Tenant Assignor’s right, title, interest, powers,
privileges, and benefit in and to the Ground Lease, as amended hereby
(references hereinafter to the Ground Lease being construed as meaning and
including the Ground Lease as amended hereby) the same being the Tenant’s
interest in and to the Ground Lease, together with any and all interest of
Tenant Assignor in and to the Land and any improvements thereon contemplated by
or described in the Ground Lease; TO HAVE AND TO HOLD the Ground Lease unto
Tenant Assignee from the date hereof for and during the remainder of the period
of the Ground Lease, and any renewals or extensions thereof, subject to the
rents, covenants, terms and conditions thereof.

 

4. Tenant Assignor hereby assigns, transfers, sets over and conveys absolutely
unto Tenant Assignee all of Tenant Assignor’s right, title, interest, powers,
privileges and benefit, in and to: (a) a certain Sublease Agreement dated March
5, 1983 by and between Tenant Assignor, as landlord and Marriott Corporation, a
Delaware corporation, as tenant, and (b) all of those leases, subleases or space
leases of any of the Land or the improvements thereon heretofore made and
entered into or consented to by Tenant Assignor as a landlord, tenant, operator
or managing agent of the Land relating to or in any way connected with the Land
or the property or improvements situated on the Land and described in the Ground
Lease, including, without limitation, those certain leases identified on Exhibit
“B” attached hereto and by reference made a part hereof (the leases or subleases
described in the foregoing subparagraphs (a) and (b) being collectively referred
to as the “Subleases”), the same being the Landlord’s interest in and to the
Subleases.

 

5. Tenant Assignor hereby warrants, represents, covenants and agrees to and with
Tenant Assignee that all rents due and payable under the Ground Lease or
Subleases conveyed hereunder, have been paid through the date hereof; that



--------------------------------------------------------------------------------

there exists no right, claim or cause of action against Tenant Assignor under or
by virtue of the Ground Lease or Subleases; that the Ground Lease and Subleases
are in full force and effect and no default or event of default exists
thereunder, nor is there any occurrence with which notice or the passage of
time, or both, could constitute a default or event of default thereunder.

 

6. Tenant Assignor and Tenant Assignee mutually acknowledge and agree that as a
result of the execution and delivery of this Second Amendment to Ground Lease
Agreement and Assignment, Tenant Assignee shall in no event assume, be or become
liable or obligated for any liability, obligation, duty or debt of Tenant
Assignor of any kind or nature, under or by virtue of the Ground Lease or
Subleases arising out of or connected with the period of the Ground Lease or
Subleases up to and including the date hereof, and that Tenant Assignee assumes
only those obligations under the Ground Lease (including without limitation
Section 21.13) and Subleases arising out of or connected with the period of the
Ground Lease or Subleases from and after the date hereof. Tenant Assignor hereby
reaffirms its continuing obligations under the Ground Lease, including without
limitation said Section 21.13.

 

7. Landlord hereby consents to the assignment of the Ground Lease and Subleases
made herein subject to the terms hereof and thereof, and confirms that except as
set forth herein, the Ground Lease is unmodified.

 

8. Except as specifically amended by the aforesaid provisions, the Ground Lease
shall remain unmodified, in full force, and effective as originally drawn, and
the parties hereto hereby ratify and confirm the Ground Lease as amended and
assigned hereby, in all respects.

 

IN WITNESS WHEREOF, Landlord acting by and through its duly authorized officers,
has caused these presents to be executed and its corporate seal to be hereunto
affixed, and Tenant Assignor and Tenant Assignee, acting by and through their
duly authorized general partners, have caused these presents to be executed
under seal, as of the day and year first above written.

 

LANDLORD:

     

COX COMMUNICATION, INC.

                 

Signed, sealed and delivered in the presence of:

     

By:

 

/s/    RAYMOND J. TUCKER (SEAL)            

--------------------------------------------------------------------------------

       

Title:

 

Vice President and Secretary

/s/    JOHN G. BOYETTE        

--------------------------------------------------------------------------------

     

Attest:

 

/s/    LYNDA J. STEWART        

--------------------------------------------------------------------------------

Witness

     

Its:

 

Assistant Secretary

--------------------------------------------------------------------------------

Notary Public

         

[CORPORATE SEAL]

 

My Commission Expires:

Notary Public, George State At Large

My Commission Expires Aug. 10,1988

[NOTARY PUBLIC]

 

(Signatures continued on next page)

 

-2-



--------------------------------------------------------------------------------

 

TENANT ASSIGNOR:

     

CROW-ATLANTA RETAIL, LTD.,

a Texas limited partnership

                             

By:

 

/S/    J. DONALD CHILDRESS (SEAL)        

--------------------------------------------------------------------------------

               

Managing General Partner

Signed, sealed and delivered in the presence of:

           

/S/    ALICE JANE BURTON         

--------------------------------------------------------------------------------

           

Witness

           

/S/    VIRGINIA KLODT         

--------------------------------------------------------------------------------

           

Notary Public

           

My Commission Expires:

               

Notary Public, Georgia, State at Large

My Commission Expires May 11, 1987

[NOTARY SEAL]

           

TENANT ASSIGNEE:

     

ATLANTA NORTHLAKE ASSOCIATES,

a Texas limited partnership

           

By:

 

CROW-ATLANTA RETAIL, LTD.

its general partner

Signed, sealed and delivered in the presence of:

                       

By:

 

/s/    J. DONALD CHILDRESS (SEAL)        

--------------------------------------------------------------------------------

               

Managing General Partner

/s/    ALICE JANE BURTON        

--------------------------------------------------------------------------------

           

Witness

           

/s/    VIRGINIA KLODT        

--------------------------------------------------------------------------------

           

Notary Public

           

My Commission Expires:

               

Notary Public, Georgia, State at Large

My Commission Expires May 11, 1987

[NOTARY SEAL]

           

 

-3-



--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO GROUND LEASE AGREEMENT

 

This Third Amendment to Ground Lease Agreement (this “Amendment”) is entered
into as of the 15th day of October, 2002, by and between Cox Holdings, Inc.
(“Landlord”), successor in interest by merger to Cox Communications, Inc., and
Northlake Festival, LLC, a Delaware limited liability company (“Tenant”),
successor in interest by assignment from BSRT Northlake Limited Partnership, an
Illinois limited partnership (f/k/a BSRT/M&J Northlake Limited Partnership
(“BSRT”).

 

W I T N E S S E T H:

 

WHEREAS, predecessors in interest to Landlord and Tenant entered into that
certain Ground Lease Agreement dated October 4, 1982, as amended by that certain
Amendment to Ground Lease Agreement dated April 27, 1983, as further amended by
that certain Second Amendment to Ground Lease Agreement and Assignment dated
December 27, 1984 (as amended, the “Lease”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease pursuant to the terms set
forth herein.

 

NOW, THEREFORE, for $10.00 in hand paid and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
amend the Lease as follows:

 

1. Defined Terms. All capitalized terms which are not otherwise defined herein
shall have the meaning ascribed thereto in the Lease.

 

2. Gross Rental Income Clarification. The parties hereby confirm that any
payments made by any subtenant, licensee or concessionaire which satisfies an
obligation of Tenant under the Lease with respect to the payment of any real
property taxes or special assessments, whether assessed against the Land, the
improvements located thereon, or both, shall be deemed to be received by Tenant
for purposes of Section 3.2 of the Lease and, therefore, included in the
calculation of Gross Rental Income and Percentage Rental. Landlord and Tenant
agree that all such tax payments, as referred to in the immediately preceding
sentence, shall be included in the Gross Rental Income and no efforts shall be
make to circumvent such designation.

 

3. Leasehold Mortgages.

 

(a) As of the date hereof, State Street Bank and Trust Company, as trustee under
that certain Pooling and Servicing Agreement dated as of December 1, 1997, for
Certificateholders of Merrill Lynch Mortgage Investors, Inc. Mortgage
Pass-Through Certificates, Series 1997-C2 (“State Street”), is the sole
Leasehold Mortgagee and holder of a leasehold mortgage secured by Tenant’s
interest in the Lease (the “State Street Loan”). Tenant hereby agrees that, so
long as any outstanding balance remains under the State Street Loan, Tenant
shall not obtain any additional financing other than the State Street Loan which
is secured in whole or in part by Tenant’s interest in the Lease and which
exceeds the limitation set forth in paragraph 3(b) hereof without Landlord’s
prior written consent (which shall not be unreasonably withheld) and without
complying with the applicable provisions of the State Street Loan; provided,
however, that nothing contained herein shall be deemed to cap or limit the
amount of indebtedness, including, but not limited to, principal, interest, late
charges, costs, expenses, and/or protective advances, that can be secured by the
Deed to Secure Debt which currently secures the State Street Loan and nothing
contained herein shall be deemed to limit the ability of State Street to make
protective advances under the State Street Loan.

 

(b) In addition, throughout the term of the Lease, Tenant hereby agrees not to
obtain any financing in lieu of or in addition to the State Street Loan which is
secured, in whole or in part, by Tenant’s interest in the Lease such that the
sum of all financing secured by Tenant’s interest in the Lease exceeds
eighty-five percent (85%) of the fair market value of Tenant’s interest in the
Lease and the Property subject thereto, without first receiving Landlord’s prior
written consent (which shall not be unreasonably withheld). For purposes of this
subsection, the “fair market value” shall be determined by Tenant or its lender
or proposed lender obtaining an Appraisal prepared by a licensed MAI appraiser
(or its then equivalent or

 

-4-



--------------------------------------------------------------------------------

greater designation) who has at least ten (10) years’ experience appraising
shopping centers and similar uses. The Appraisal so achieved shall determine the
“fair market value” of Tenant’s interest in the Lease and the Property subject
thereto. Prior to undertaking such an Appraisal, as called for in the
immediately preceding sentence, Tenant agrees to submit the name of the
appraiser so selected by Tenant or its lender or proposed lender to Landlord for
its review and approval and Landlord agrees to approve or deny approval within
fifteen (15) days after the Appraiser’s name is so submitted in writing to
Landlord for approval. Landlord agrees that it shall not unreasonably withhold
or delay its approval of the Appraiser so selected, and if Landlord does not
respond to Tenant in writing within said fifteen (15) day period after receipt
of written request for approval, such approval shall be conclusively deemed to
have been given.

 

(c) Nothing contained herein shall be deemed to constitute a waiver of any of
State Street’s rights and remedies under the documents evidencing the State
Street Loan, including, but not limited to its rights and remedies with respect
to additional financing secured by the Tenant’s interest in the Lease. Tenant
acknowledges and agrees that any additional financing other than the State
Street Loan shall be governed by and shall be subject to the terms and
conditions of the loan documents evidencing the State Street Loan. Nothing
contained herein shall be deemed to limit or restrict the amount of indebtedness
that can be secured by the Deed to Secure Debt which currently secures the State
Street Loan or the ability of State Street to make protective advances under the
State Street Loan.

 

4. Effect of Amendment. Except as set forth herein, the Lease remains unamended
and in full force and effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, legal
representatives, successors and assigns. This Amendment may be executed in
multiple counterparts, each of which shall be an original and all of which
together shall constitute one and the same document. It shall not be necessary
that each party execute each counterpart, or that any one counterpart be
executed by more than one party, so long as each party executes at least one
counterpart. The signature of any party to any counterpart may be appended to
any other counterpart.

 

-5-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

NORTHLAKE FESTIVAL, LLC

     

COX HOLDINGS, INC.

By:

 

West Coast Realty Investors, Inc.,

Its sole member

           

By:

 

/s/    ALLEN K. MEREDITH         

--------------------------------------------------------------------------------

     

By:

 

/s/    S.A. MERRILL         

--------------------------------------------------------------------------------

   

Allen K. Meredith, President

     

Its:

 

Secretary

 

       

Approved as of this 15 day of

October, 2002 by:

 

STATE STREET BANK AND TRUST COMPANY,

as Trustee under that certain Pooling and Servicing Agreement dated as of
December 1, 1997 for Certificateholders of Merrill Lynch Mortgage Investors,
Inc. Commercial Mortgage Pass-Through Certificates, Series 1997-C2

           

By:

 

GEMSA LOAN SERVICES, L.P. (successor by merger of GE Capital Loan Services,
Inc.), as Master Servicer pursuant to the PSA

           

By:

 

                            /S/    PAT MCENTEE                      (SEAL)

--------------------------------------------------------------------------------

           

Name:

 

Pat McEntee

           

Title:

 

Director, Portfolio Management

 

 

-6-